TABLE OF CONTENTS

Exhibit 10.1

Execution Version

WOODWARD, INC.

$85,000,000 Series P Senior Notes due May 30, 2025

$85,000,000 Series Q Senior Notes due May 30, 2027

$75,000,000 Series R Senior Notes due May 30, 2029

$75,000,000 Series S Senior Notes due May 30, 2030

$80,000,000 Series T Senior Notes due May 30, 2033

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated May 31, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

              Page 1.   AUTHORIZATION OF NOTES    1 2.   SALE AND PURCHASE OF
NOTES; GUARANTEES    2 3.   CLOSING    2   3.1    Closing    2   3.2    Failure
of the Company to Deliver    3 4.   CONDITIONS TO CLOSING    3   4.1   
Representations and Warranties    3   4.2    Performance; No Default    3   4.3
   Compliance Certificates    3   4.4    Guaranty Agreement    4   4.5   
Opinions of Counsel    4   4.6    Purchase Permitted by Applicable Law, etc    4
  4.7    Sale of Other Notes    4   4.8    Payment of Special Counsel Fees    5
  4.9    Private Placement Numbers    5   4.10    Changes in Corporate Structure
   5   4.11    Funding Instructions    5   4.12    Second Amended and Restated
Intercreditor Agreement    5   4.13    Proceedings and Documents    5 5.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    5   5.1    Organization; Power
and Authority    5   5.2    Authorization, etc    6   5.3    Disclosure    6  
5.4    Organization and Ownership of Shares of Subsidiaries; Affiliates    7  
5.5    Financial Statements; Material Liabilities    7   5.6    Compliance with
Laws, Other Instruments, etc    8   5.7    Governmental Authorizations, etc    8
  5.8    Litigation; Observance of Agreements, Statutes and Orders    8   5.9   
Taxes    9   5.10    Title to Property; Leases    9

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

              Page   5.11    Licenses, Permits, etc    9   5.12    Compliance
with ERISA    10   5.13    Private Offering by the Company    11   5.14    Use
of Proceeds; Margin Regulations    11   5.15    Existing Indebtedness; Future
Liens    12   5.16    Foreign Assets Control Regulations, etc    12   5.17   
Status under Certain Statutes    14   5.18    Environmental Matters    14 6.  
REPRESENTATIONS OF THE PURCHASERS    15   6.1    Purchase for Investment    15  
6.2    Accredited Investor    15   6.3    Source of Funds    15 7.   INFORMATION
AS TO COMPANY    17   7.1    Financial and Business Information    17   7.2   
Officer’s Certificate    20   7.3    Visitation    20 8.   PAYMENT AND
PREPAYMENT OF THE NOTES    21   8.1    Maturity    21   8.2    Optional
Prepayments with Make-Whole Amount    21   8.3    Prepayment Upon Change of
Control    22   8.4    Prepayment in Connection with an Asset Disposition    23
  8.5    Allocation of Partial Prepayments of Notes    23   8.6    Maturity;
Surrender, etc    24   8.7    Purchase of Notes    24   8.8    Make-Whole Amount
   24 9.   AFFIRMATIVE COVENANTS    26   9.1    Compliance with Law    26   9.2
   Insurance    26   9.3    Maintenance of Properties    27   9.4    Payment of
Taxes and Claims    27

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

              Page   9.5    Corporate Existence, etc    27   9.6    Books and
Records    27   9.7    Ranking of Obligations    27   9.8    Guaranty by
Subsidiaries; Liens    28   9.9    Intercreditor Agreement    30 10.   NEGATIVE
COVENANTS    31   10.1    Transactions with Affiliates    31   10.2    Merger,
Consolidation, etc    31   10.3    Sale of Assets    32   10.4    Line of
Business    33   10.5    Terrorism Sanctions Regulations    33   10.6    Liens
   33   10.7    Minimum Consolidated Net Worth    34   10.8    Maximum Leverage
Ratio    34   10.9    Priority Debt    34   10.10    Subsidiary Debt    34  
10.11    Permitted Receivables Securitization Program    35 11.   EVENTS OF
DEFAULT    36 12.   REMEDIES ON DEFAULT, ETC    38   12.1    Acceleration    38
  12.2    Other Remedies    39   12.3    Rescission    39   12.4    No Waivers
or Election of Remedies, Expenses, etc    40 13.   REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES    40   13.1    Registration of Notes    40   13.2   
Transfer and Exchange of Notes    40   13.3    Replacement of Notes    41 14.  
PAYMENTS ON NOTES    41   14.1    Place of Payment    41   14.2    Home Office
Payment    42

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

              Page   14.3    FATCA Information    42 15.   EXPENSES, ETC    42  
15.1    Transaction Expenses    42   15.2    Certain Taxes    43   15.3   
Survival    43 16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT    44 17.   AMENDMENT AND WAIVER    44   17.1    Requirements    44  
17.2    Solicitation of Holders of Notes    45   17.3    Binding Effect, etc   
45   17.4    Notes Held by Company, etc    46 18.   NOTICES    46 19.  
REPRODUCTION OF DOCUMENTS    46 20.   CONFIDENTIAL INFORMATION    47 21.  
SUBSTITUTION OF PURCHASER    48 22.   MISCELLANEOUS    48   22.1    Successors
and Assigns    48   22.2    Payments Due on Non-Business Days    48   22.3   
Accounting Terms    49   22.4    Severability    49   22.5    Construction, etc
   50   22.6    Counterparts    50   22.7    Governing Law    50   22.8   
Jurisdiction and Process; Waiver of Jury Trial    50

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule A    —    Information Relating to Purchasers Schedule B    —    Defined
Terms Schedule 5.3    —    Disclosure Materials Schedule 5.4    —   
Subsidiaries of the Company and Ownership of Subsidiary Stock Schedule 5.5    —
   Financial Statements Schedule 5.15    —    Existing Indebtedness
Schedule 10.6    —    Existing Liens Exhibit 1(a)    —    Form of Series P
Senior Note due May 30, 2025 Exhibit 1(b)    —    Form of Series Q Senior Note
due May 30, 2027 Exhibit 1(c)    —    Form of Series R Senior Note due May 30,
2029 Exhibit 1(d)    —    Form of Series S Senior Note due May 30, 2030 Exhibit
1(e)    —    Form of Series T Senior Note due May 30, 2033 Exhibit 2    —   
Form of Guaranty Agreement Exhibit 4.5(a)    —    Form of Opinion of Special
Counsel for the Company and the Closing Guarantors Exhibit 4.5(b)    —    Form
of Opinion of Special Counsel for the Purchasers

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Woodward, Inc.

1081 Woodward Way

Fort Collins, Colorado 80524

$85,000,000 Series P Senior Notes due May 30, 2025

$85,000,000 Series Q Senior Notes due May 30, 2027

$75,000,000 Series R Senior Notes due May 30, 2029

$75,000,000 Series S Senior Notes due May 30, 2030

$80,000,000 Series T Senior Notes due May 30, 2033

May 31, 2018

To Each of the Purchasers Listed in

Schedule A Hereto:

Ladies and Gentlemen:

Woodward, Inc., a Delaware corporation (together with any successor thereto that
becomes a party hereto pursuant to Section 10.2, the “Company”), agrees with
each of the purchasers whose names appear at the end hereof (each, a “Purchaser”
and, collectively, the “Purchasers”) as follows:

 

1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of:

(a) $85,000,000 aggregate principal amount of its Series P Senior Notes due
May 30, 2025 (as amended, restated or otherwise modified from time to time
pursuant to Section 17, the “Series P Notes”; such term to include any such
notes issued in substitution therefor pursuant to Section 13),

(b) $85,000,000 aggregate principal amount of its Series Q Senior Notes due
May 30, 2027 (as amended, restated or otherwise modified from time to time
pursuant to Section 17, the “Series Q Notes”; such term to include any such
notes issued in substitution therefor pursuant to Section 13),

(c) $75,000,000 aggregate principal amount of its Series R Senior Notes due
May 30, 2029 (as amended, restated or otherwise modified from time to time
pursuant to Section 17, the “Series R Notes”; such term to include any such
notes issued in substitution therefor pursuant to Section 13),

(d) $75,000,000 aggregate principal amount of its Series S Senior Notes due
May 30, 2030 (as amended, restated or otherwise modified from time to time
pursuant to Section 17, the “Series S Notes”; such term to include any such
notes issued in substitution therefor pursuant to Section 13), and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) $80,000,000 aggregate principal amount of its Series T Senior Notes due
May 30, 2033 (as amended, restated or otherwise modified from time to time
pursuant to Section 17, the “Series T Notes”; such term to include any such
notes issued in substitution therefor pursuant to Section 13).

The Series P Notes, the Series Q Notes, the Series R Notes, the Series S Notes
and the Series T Notes shall be referred to collectively herein as the “Notes”.
The Series P Notes, the Series Q Notes, the Series R Notes, the Series S Notes
and the Series T Notes shall be substantially in the forms set out in
Exhibit 1(a), Exhibit 1(b), Exhibit 1(c), Exhibit 1(d) and Exhibit 1(e),
respectively. Certain capitalized and other terms used in this Agreement are
defined in Schedule B and, for purposes of this Agreement, the rules of
construction set forth in Section 22.5 shall govern.

 

2. SALE AND PURCHASE OF NOTES; GUARANTEES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and of the
Series specified under such Purchaser’s name in Schedule A at the purchase price
of 100% of the principal amount thereof. The Purchasers’ obligations hereunder
are several and not joint obligations and no Purchaser shall have any liability
to any Person for the performance or non-performance of any obligation by any
other Purchaser hereunder.

The obligations of the Company hereunder and under the Notes will be
unconditionally guaranteed by Woodward FST, MPC Products and Woodward HRT (each
a “Closing Guarantor” and, collectively, the “Closing Guarantors”), and each
other Subsidiary required to guaranty the Notes pursuant to Section 9.8
(together with the Closing Guarantors, each a “Guarantor” and, collectively, the
“Guarantors”), pursuant to that certain Guaranty Agreement dated as of the date
of Closing (as from time to time amended, restated, supplemented or otherwise
modified, the “Guaranty Agreement”) substantially in the form set forth in
Exhibit 2.

 

3. CLOSING.

3.1 Closing.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Morgan, Lewis & Bockius LLP, at 101 Park Avenue, New York, New
York 10178, at 10:00 a.m., New York time, at a closing (the “Closing”) on
May 31, 2018. At the Closing, the Company will deliver to each Purchaser the
Notes to be purchased by such Purchaser in the form of a single Note for each
Series to be purchased by such Purchaser (or such greater number of Notes for
each such Series in denominations of at least $100,000 as such Purchaser may
request) dated the date of Closing and registered in such Purchaser’s name (or
in the name of its nominee), against delivery by such Purchaser to the Company
or its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to Wells Fargo Bank, National Association, San Francisco, CA; Account
Name: Woodward, Inc.; Account Number: 2079900122855; Bank Routing Number
121-000-248.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.2 Failure of the Company to Deliver.

If at the Closing the Company shall fail to tender any Note to any Purchaser on
the date of Closing as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

 

4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser on the date of Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at the date of Closing, of the following
conditions:

4.1 Representations and Warranties.

(a) The representations and warranties of the Company in this Agreement shall be
correct (i) when made as of the date hereof and (ii) on the date of Closing.

(b) The representations and warranties of the Closing Guarantors in the Guaranty
Agreement shall be correct (i) when made as of the date hereof and (ii)  on the
date of Closing.

4.2 Performance; No Default.

The Company and the Closing Guarantors shall have performed and complied with
all agreements and conditions contained in this Agreement required to be
performed or complied with by the Company or the Closing Guarantors, as
applicable, prior to or on the date of Closing and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing. Neither the Company nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Sections 10.1, 10.2 or 10.3 had such Sections applied since
such date.

4.3 Compliance Certificates.

(a) Officer’s Certificates.

(i) The Company shall have delivered to such Purchaser an Officer’s Certificate,
dated the date of Closing, certifying that the conditions specified in
Sections 4.1(a), 4.2 and 4.10 have been fulfilled as of the date of Closing.

(ii) Each Closing Guarantor shall have delivered to such Purchaser an Officer’s
Certificate, dated the date of Closing, certifying that the conditions specified
in Sections 4.1(b) and 4.2 (as to such Closing Guarantor) have been fulfilled as
of the date of Closing.

(b) Secretary or Treasurer’s Certificates.

(i) The Company shall have delivered to such Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of Closing, certifying as to

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A) the resolutions attached thereto and other corporate proceedings relating to
the authorization, execution and delivery of the Notes and this Agreement and
(B) the Company’s organizational documents as then in effect.

(ii) Each Closing Guarantor shall have delivered to such Purchaser a certificate
of its Secretary, Assistant Secretary or Treasurer, dated the date of Closing,
certifying as to (A) the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the
Guaranty Agreement and (B)  such Closing Guarantor’s organizational documents as
then in effect.

4.4 Guaranty Agreement.

The Guaranty Agreement shall have been duly authorized, executed and delivered
to each Purchaser by the Closing Guarantors, and shall be in full force and
effect.

4.5 Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of Closing (a) from Paul Hastings LLP, special
counsel for the Company and the Closing Guarantors, covering the matters set
forth in Exhibit 4.5(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinions
to the Purchasers) and (b) from Morgan, Lewis & Bockius LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.5(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

4.6 Purchase Permitted by Applicable Law, etc.

On the date of Closing, such Purchaser’s purchase of Notes to be purchased shall
(a) be permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as Section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation. If requested by such Purchaser,
such Purchaser shall have received an Officer’s Certificate certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.

4.7 Sale of Other Notes.

Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it as specified in Schedule A.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.8 Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.5 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.

4.9 Private Placement Numbers.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each Series of the Notes.

4.10 Changes in Corporate Structure.

Neither the Company, nor any Closing Guarantor, shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

4.11 Funding Instructions.

At least three Business Days prior to the date of Closing, each Purchaser shall
have received written instructions signed by a Responsible Officer on letterhead
of the Company confirming the information specified in Section 3 including
(i) the name and address of the transferee bank, (ii) such transferee bank’s ABA
number and (iii) the account name and number into which the purchase price for
the Notes is to be deposited.

4.12 Second Amended and Restated Intercreditor Agreement.

The Company shall have delivered to the Purchasers’ special counsel on or before
the date of Closing a fully executed copy of the Second Amended and Restated
Intercreditor Agreement.

4.13 Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

5.1 Organization; Power and Authority.

Each of the Company and each Closing Guarantor is a corporation duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Company and each Closing
Guarantor has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact. The Company has the corporate power and
authority to execute and deliver this Agreement and the Notes and to perform the
provisions hereof and thereof, and each Closing Guarantor has the corporate
power and authority to execute and deliver the Guaranty Agreement and to perform
the provisions thereof.

5.2 Authorization, etc.

(a) This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(b) The Guaranty Agreement has been duly authorized by all necessary corporate
action on the part of the Closing Guarantors, and the Guaranty Agreement
constitutes a legal, valid and binding obligation of each Closing Guarantor
enforceable against each Closing Guarantor in accordance with its terms, except
as such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

5.3 Disclosure.

The Company, through its agent, J.P. Morgan Securities LLC, has delivered to
each Purchaser a copy of a Private Placement Memorandum, dated May 2018 (the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company and its Subsidiaries. This Agreement,
the Guaranty Agreement, the Memorandum and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company or the
Closing Guarantors in connection with the transactions contemplated hereby and
identified in Schedule 5.3, and the financial statements listed in Schedule 5.5
(this Agreement, the Guaranty Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser prior to May 17, 2018 being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

therein not misleading in light of the circumstances under which they were made.
Except as disclosed in the Disclosure Documents, there has been no change since
September 30, 2017 in the financial condition, operations, business, properties
or prospects of the Company or any Subsidiary except changes that individually
or in the aggregate could not reasonably be expected to have a Material Adverse
Effect.

5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary and whether such Subsidiary is a
Guarantor, (ii) of the Company’s Affiliates, other than Subsidiaries and
Undisclosed Affiliates, and (iii) of the Company’s directors and senior
officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and, to the extent such concept is
applicable, in good standing under the laws of its jurisdiction of organization,
and is duly qualified as a foreign corporation or other legal entity and is in
good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes, whether foreign or domestic) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

5.5 Financial Statements; Material Liabilities.

The Company has delivered to each Purchaser copies of the consolidated financial
statements of the Company and its Subsidiaries listed on Schedule 5.5. All such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and the
absence of footnotes). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

5.6 Compliance with Laws, Other Instruments, etc.

(a) The execution, delivery and performance by the Company of this Agreement and
the Notes, and the execution, delivery and performance by the Closing Guarantors
of the Guaranty Agreement, will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter,
memorandum of association, articles of association, regulations, by-laws,
shareholders agreement or any other agreement or instrument to which the Company
or any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary. All obligations under this Agreement are direct and
unsecured obligations of the Company ranking pari passu as against the assets of
the Company with all other unsecured Indebtedness (actual or contingent) of the
Company which is not expressed to be subordinated or junior in rank to any other
unsecured Indebtedness of the Company.

(b) All obligations under the Guaranty Agreement are direct and unsecured
obligations of each Closing Guarantor ranking pari passu as against the assets
of such Closing Guarantor with all other unsecured Indebtedness (actual or
contingent) of such Closing Guarantor which is not expressed to be subordinated
or junior in rank to any other unsecured Indebtedness of such Closing Guarantor.

5.7 Governmental Authorizations, etc.

Except with respect to applicable and routine securities laws filings required
by the Exchange Act and the filing of a Form D under the Securities Act, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes, or by the
Closing Guarantors of the Guaranty Agreement.

5.8 Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws, the USA PATRIOT Act
or any of the other laws and regulations that are referred to in Section 5.16)
of any Governmental Authority, which default or violation, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.9 Taxes.

The Company and its Subsidiaries have filed all income tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not
individually or in the aggregate Material or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. No Senior
Financial Officer of the Company knows of any basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of Federal, national, state or other taxes for all
fiscal periods are adequate in accordance with GAAP. The United States Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
September 30, 2013.

5.10 Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

5.11 Licenses, Permits, etc.

The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

5.12 Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan (which is not a Multiemployer Plan) in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has
incurred any liability for failure to comply with the provisions of Title I of
ERISA or pursuant to Title IV of ERISA (other than for premium payments to the
PBGC paid in a timely manner) or the penalty or excise tax provisions of the
Code relating to employee benefit plans (as defined in section 3 of ERISA), and
no event, transaction or condition has occurred or exists that could,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans subject to Title IV of ERISA (other than Multiemployer Plans), determined
as of the beginning of such Plan’s most recently ended plan year on the basis of
the actuarial assumptions specified for funding purposes in such Plan’s most
recent actuarial valuation report, did not exceed the aggregate current value as
of such determination date of the assets of such Plan allocable to such benefit
liabilities by more than $13,000,000 in the case of any single Plan and by more
than $17,000,000 in the aggregate for all Plans. The present value of the
accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan
that is funded, determined as of the end of the Company’s most recently ended
fiscal year on the basis of reasonable actuarial assumptions, did not exceed the
current value of the assets of such Non-U.S. Plan allocable to such benefit
liabilities. The term “benefit liabilities” has the meaning specified in section
4001 of ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred (i) withdrawal
liabilities under section 4201 of ERISA or contingent withdrawal liabilities
under section 4204 of ERISA in respect of Multiemployer Plans that individually
or in the aggregate are Material or (ii) any obligation in connection with the
termination of or withdrawal from any Non-U.S. Plan that individually or in the
aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

regard to liabilities attributable to continuation coverage mandated by section
4980B of the Code) of the Company and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the Guaranty Agreement and
the issuance and sale of the Notes hereunder will not involve any transaction
that is subject to and not exempt from the prohibitions of section 406 of ERISA
or in connection with which a tax could be imposed pursuant to
section 4975(c)(1)(A)-(D) of the Code. The representation by the Company to each
Purchaser in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of the Purchasers’ representations in Section 6.3 as
to the sources of the funds used to pay the purchase price of the Notes to be
purchased by the Purchasers.

(f) All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.

5.13 Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than ten (10) other Institutional
Investors (as defined in clause (c) to the definition of such term), each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction. For purposes of this
Section 5.13 only, each reference to the Notes shall be deemed to include the
Guaranty Agreement.

5.14 Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes hereunder as set
forth in the section titled “Executive Summary” and subsection titled
“Acquisition Overview” in the Memorandum under the heading “The Offering and Use
of Proceeds”. No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.

5.15 Existing Indebtedness; Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
March 31, 2018 (including a description of the obligors and obligees, principal
amount outstanding and collateral therefor, if any, and Guaranty thereof, if
any), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary the aggregate principal amount of which exceeds
$2,000,000 that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.6.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as set forth in Schedule 
5.15.

5.16 Foreign Assets Control Regulations, etc.

(a) Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is the
subject of any country based OFAC Sanctions Program, or (iii) otherwise blocked,
subject to sanctions under or to the Company’s knowledge, after making due
inquiry, engaged in any activity now or in the past five years in violation of
other applicable United States economic sanctions, including but not limited to,
the Trading with the Enemy Act, the International Emergency Economic Powers Act,
the Iran Sanctions Act or any similar law or regulation with respect to Iran or
any other country, the Sudan Accountability and

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (ii) or
clause (iii), a “Blocked Person”). Neither the Company nor any Controlled Entity
has been notified that its name appears or may in the future appear on a state
list of Persons that engage in investment or other commercial activities in Iran
or any other country that is subject to U.S. Economic Sanctions.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) Neither the Company nor any Controlled Entity (i) has been found in
violation of or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable Anti-Money Laundering Laws and U.S. Economic Sanctions.

(d)(i) Neither the Company nor any Controlled Entity (A) has been convicted of
bribery or any other anti-corruption related activity under any applicable law
or regulation in a U.S. or any non-U.S. country or jurisdiction, including but
not limited to, the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act
2010 (collectively, “Anti-Corruption Laws”), (B) to the Company’s actual
knowledge after making due inquiry, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(C) has been assessed civil or criminal penalties under any Anti-Corruption Laws
or (D) has been or is the target of sanctions imposed by the United Nations or
the European Union;

(ii) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years and where to
do so would have resulted in a violation of then-applicable Anti-Corruption
Laws, directly or indirectly offered, promised, given, paid or authorized the
offer, promise, giving or payment of anything of value to a Governmental
Official or a commercial counterparty for the purposes of: (A)

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

influencing any act, decision or failure to act by such Governmental Official in
his or her official capacity or such commercial counterparty, (B) inducing a
Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (C) inducing a Governmental Official or
a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage; and

(iii) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

5.17 Status under Certain Statutes.

Neither the Company nor any Subsidiary is (a) required to register as an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended, or (b) subject to regulation under the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or
the Federal Power Act, as amended.

5.18 Environmental Matters.

(a) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

 

6. REPRESENTATIONS OF THE PURCHASERS.

6.1 Purchase for Investment.

Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or such
pension or trust fund’s property shall at all times be within such Purchaser’s
or such pension or trust fund’s control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required, nor does it intend, to register the Notes.

6.2 Accredited Investor.

Each Purchaser represents that it is an “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act acting
for its own account (and not for the account of others) or as a fiduciary or
agent for others (which others are also “accredited investors”). Each Purchaser
further represents that such Purchaser has had the opportunity to ask questions
of the Company and received answers concerning the terms and conditions of the
sale of the Notes.

6.3 Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Class
Exemption (“PTE”) 95-60, as amended) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities (as defined by the NAIC Annual Statement)
for the general account contract(s) held by or on behalf of any other employee
benefit plans maintained by the same employer (or affiliate thereof as defined
in PTE 95-60, as amended) or by the same employee organization in the general
account do not exceed 10% of the total reserves and liabilities of the general
account (exclusive of separate account liabilities) plus surplus as set forth in
the NAIC Annual Statement filed with such Purchaser’s state of domicile; or

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the Source is a separate account of an insurance company that is maintained
solely in connection with the fixed contractual obligations of the insurance
company under which the amounts payable, or credited, to any employee benefit
plan (or its related trust) that has any interest in such separate account (or
to any participant or beneficiary of such plan (including any annuitant)) are
not affected in any manner by the investment performance of the separate
account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, as amended or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38, as amended and, except as disclosed
by such Purchaser to the Company in writing pursuant to this clause (c), no
employee benefit plan (as defined in such PTEs) or group of plans maintained by
the same employer or employee organization beneficially owns more than 10% of
all assets allocated to such pooled separate account or collective investment
fund; or

(d)(i) the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14, as amended (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part VI
of the QPAM Exemption), (ii) no employee benefit plan’s assets that are managed
by the QPAM in such investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM at the
time of the purchase of the Notes hereunder, (iii) the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, (iv) neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (v) (A) the identity of such
QPAM and (B) the names of any employee benefit plans whose assets in the
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization, represent 10% or more of the assets of such
investment fund, have been disclosed to the Company in writing pursuant to this
clause (d); or

(e)(i) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
(ii) the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, (iii) neither the INHAM nor a person controlling or controlled by the
INHAM (applying the definition of “control” in Part IV(d)(3) of the INHAM
Exemption) owns a 10% or more interest in the Company and (iv) (A) the identity
of such INHAM and (B) the name(s) of the employee benefit plan(s) whose assets
constitute the Source have been disclosed to the Company in writing pursuant to
this clause (e); or

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) the Source is a governmental plan, church plan that has not made an election
under section 410(d) of the Code, or a non-U.S. plan and the purchase does not
violate any federal, state or other law that regulates its investment in the
Notes; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan,
governmental plan, church plan that has not made an election under section
410(d) of the Code, or Non-U.S. Plan.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” “church plan,” and “separate account” shall, unless otherwise indicated,
have the respective meanings assigned to such terms in section 3 of ERISA.

 

7. INFORMATION AS TO COMPANY.

7.1 Financial and Business Information.

The Company shall deliver to each holder of a Note that is an Institutional
Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of earnings, shareholders’ equity and cash flows of
the Company and its Subsidiaries, for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes, provided that delivery within the time
period specified above of copies of the Company’s Form 10-Q prepared in
compliance in all material respects with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(a),
provided, further, that the Company shall be deemed to have made such delivery
of such Form 10-Q if it shall have timely made such Form 10-Q available on
“EDGAR” and on its home

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

page on the worldwide web (at the date of this Agreement located at:
http//www.woodward.com) (such availability being referred to as “Electronic
Delivery”);

(b) Annual Statements — within 100 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof after the end of each fiscal year of
the Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of earnings, shareholders’ equity and cash flows of
the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to shareholders,
if any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in all
material respects in accordance with the requirements therefor and filed with
the SEC shall be deemed to satisfy the requirements of this Section 7.1(b),
provided, further, that the Company shall be deemed to have made such delivery
of such Form 10-K if it shall have timely made Electronic Delivery thereof;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement (other than a
registration statement on Form S-8 and without exhibits except as expressly
requested by such holder), and each prospectus and all amendments thereto filed
by the Company or any Subsidiary with the SEC and of all press releases and
other statements made available generally by the Company or any Subsidiary to
the public concerning developments that are Material, provided that the Company
shall be deemed to have made such delivery of such materials if it shall have
made timely Electronic Delivery thereof;

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any written notice or
taken any action with

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect to a claimed Default hereunder or that any Person has given any notice
or taken any action with respect to a claimed Default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan subject to Title IV of ERISA, any reportable event,
as defined in section 4043(c) of ERISA and the regulations thereunder, for which
notice thereof has not been waived pursuant to such regulations as in effect on
the date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate for failure to comply with
the provisions of Title I of ERISA or pursuant to Title IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect; or

(iv) receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any written notice to the Company or any
Subsidiary from any Federal, national or state Governmental Authority relating
to any order, ruling, statute or other law or regulation that could reasonably
be expected to have a Material Adverse Effect;

(g) Major Credit Facility — substantially concurrent with the transmission
thereof, copies (unless otherwise delivered pursuant to the other provisions of
this Section 7.1) of all financial statements, notices, reports and other
information given by or on behalf of the Company or any of its Subsidiaries to
the financial institutions party to any Major Credit Facility (excluding routine
matters such as borrowing requests); and

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Note.

7.2 Officer’s Certificate.

Each set of financial statements delivered to a holder of a Note pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of a Note):

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.3, and Section 10.6 through Section 10.11, inclusive,
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage in existence as of the end of such period); and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

7.3 Visitation.

The Company shall permit the representatives of each holder of a Note that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

 

8. PAYMENT AND PREPAYMENT OF THE NOTES.

8.1 Maturity.

(a) Series P Notes. As provided therein, the entire unpaid principal balance of
the Series P Notes shall be due and payable on May 30, 2025.

(b) Series Q Notes. As provided therein, the entire unpaid principal balance of
the Series Q Notes shall be due and payable on May 30, 2027.

(c) Series R Notes. As provided therein, the entire unpaid principal balance of
the Series R Notes shall be due and payable on May 30, 2029.

(d) Series S Notes. As provided therein, the entire unpaid principal balance of
the Series S Notes shall be due and payable on May 30, 2030.

(e) Series T Notes. As provided therein, the entire unpaid principal balance of
the Series T Notes shall be due and payable on May 30, 2033.

8.2 Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes (but, in the case of a
partial prepayment, in an amount not less than $1,000,000 of the aggregate
principal amount of the Notes then outstanding), at 100% of the principal amount
so prepaid, together with the interest so accrued to the date of prepayment,
plus the applicable Make-Whole Amount determined for the prepayment date with
respect to such principal amount; provided, however, that the Company may prepay
all or any part of any Series (rather than all or any part of all Series) of
Notes only so long as (a) no Default or Event of Default shall have occurred and
be continuing and (b) such prepayment is not in connection with any solicitation
by the Company of any consent, waiver, amendment or other similar transaction
from any holder of Notes pursuant to Section 17. The Company will give each
holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of the Notes, designated by
Series, if applicable, to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.5), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due with
respect to each Series of Notes in connection with such prepayment

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(calculated as if the date of such notice were the date of the prepayment),
setting forth in each case the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

8.3 Prepayment Upon Change of Control.

(a) Notice of Change of Control or Control Event; Offer to Prepay if Change of
Control has Occurred. The Company will, within five (5) Business Days after any
Responsible Officer has knowledge of the occurrence of any Change of Control or
Control Event, give written notice of such Change of Control or Control Event to
each holder of Notes. If a Change of Control has occurred, such notice shall
contain and constitute an offer to prepay Notes as described in clause (b) of
this Section 8.3 and shall be accompanied by the certificate described in clause
(e) of this Section 8.3.

(b) Offer to Prepay; Time for Payment. The offer to prepay Notes contemplated by
clause (a) of this Section 8.3 shall be an offer to prepay, in accordance with
and subject to this Section 8.3, all, but not less than all, of the Notes held
by each holder (in the case of this Section 8.3 only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). The Proposed Prepayment Date shall not be less than thirty
(30) days and not more than sixty (60) days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the forty-fifth (45th) day after the date of such
offer).

(c) Acceptance; Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company at least ten (10) calendar days prior to the Proposed
Prepayment Date. A failure by a holder of Notes to respond to an offer to prepay
made pursuant to this Section 8.3, or to accept an offer as to all of the Notes
held by the holder, within such time period, shall be deemed to constitute a
rejection of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes together with
interest on such Notes accrued to the date of prepayment, but without any
Make-Whole Amount or penalty or premium of any kind. The prepayment shall be
made on the Proposed Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.3, (iii) that the entire principal amount of each Note is offered to
be prepaid without any premium, (iv) the interest that would be due on each Note
offered to be prepaid, accrued to the Proposed Prepayment Date, (v) that the
conditions of this Section 8.3 required to be fulfilled prior to the giving of
such notice have been fulfilled and (vi) in reasonable detail, the nature and
date of the Change of Control.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.4 Prepayment in Connection with an Asset Disposition.

(a) Notice and Offer. In the event any Debt Prepayment Application is to be used
at the election of the Company to make an offer (a “Transfer Prepayment Offer”)
to prepay Notes pursuant to Section 10.3 of this Agreement (a “Debt Prepayment
Transfer”), the Company will give written notice of such Debt Prepayment
Transfer to each holder of Notes. Such written notice shall contain, and such
written notice shall constitute, an irrevocable offer to prepay, at the election
of each holder, a portion of the Notes held by such holder equal to such
holder’s Ratable Portion of the Net Proceeds Amount in respect of such Debt
Prepayment Transfer on a date specified in such notice (the “Transfer Prepayment
Date”) that is not less than thirty (30) days and not more than sixty (60) days
after the date of such notice, together with interest on the amount to be so
prepaid accrued to the Transfer Prepayment Date. If the Transfer Prepayment Date
shall not be specified in such notice, the Transfer Prepayment Date shall be the
forty-fifth (45th) day after the date of such notice.

(b) Acceptance and Payment. To accept such Transfer Prepayment Offer, a holder
of Notes shall cause a notice of such acceptance to be delivered to the Company
not later than twenty (20) days after the date of such written notice from the
Company, provided, that failure to accept such offer in writing within twenty
(20) days after the date of such written notice shall be deemed to constitute a
rejection of the Transfer Prepayment Offer. If so accepted by any holder of a
Note, such offered prepayment (equal to such holder’s Ratable Portion of the Net
Proceeds Amount in respect of such Debt Prepayment Transfer) shall be due and
payable on the Transfer Prepayment Date. Such offered prepayment shall be made
at 100% of the principal amount of such Notes being so prepaid, together with
interest on such principal amount then being prepaid accrued to the Transfer
Prepayment Date determined as of the date of such prepayment, but without any
Make-Whole Amount or penalty or premium of any kind. The prepayment shall be
made on the Transfer Prepayment Date.

(c) Other Terms. Each offer to prepay the Notes pursuant to this Section 8.4
shall be accompanied by a certificate, executed by a Senior Financial Officer of
the Company and dated the date of such offer, specifying (i) the Transfer
Prepayment Date, (ii) the Net Proceeds Amount in respect of the applicable Debt
Prepayment Transfer, (iii) that such offer is being made pursuant to this
Section 8.4 and Section 10.3 of this Agreement, (iv) the principal amount of
each Note offered to be prepaid, (v) the interest that would be due on each Note
offered to be prepaid, accrued to the Transfer Prepayment Date, and (vi) in
reasonable detail, the nature of the Asset Disposition giving rise to such Debt
Prepayment Transfer and certifying that no Default or Event of Default exists or
would exist after giving effect to the prepayment contemplated by such offer.

8.5 Allocation of Partial Prepayments of Notes.

In the case of each partial prepayment of the Notes pursuant to Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes of each Series to be

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

prepaid at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.

8.6 Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

8.7 Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes, except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Company or an Affiliate pro rata to the holders of any
Series of Notes at the time outstanding upon the same terms and conditions
(except to the extent reasonably necessary to reflect differences in interest
rates and maturities); provided that the Company may only make an offer to
purchase an individual Series of Notes (rather than all Notes) so long as no
Default or Event of Default has occurred and is continuing and such offer is not
in connection with any solicitation by the Company of any consent, waiver,
amendment or similar transaction from any holder of Notes pursuant to
Section 17. Any such offer shall provide each holder of Notes offered to be
purchased with sufficient information to enable it to make an informed decision
with respect to such offer, and shall remain open for at least fifteen
(15) Business Days. If the holders of more than 30% of the principal amount of
the Notes then outstanding that are offered to be purchased accept such offer,
the Company shall promptly notify the remaining holders of Notes offered to be
purchased of such fact and the expiration date of such offer shall be extended
by the number of days necessary to give each such remaining holder at least five
(5) Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to any provision of
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.

8.8 Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount with respect to any Note, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

9.1 Compliance with Law.

Without limiting Section 10.5, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA PATRIOT Act, Environmental Laws and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case, to the extent
necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

9.2 Insurance.

The Company will, and will cause each of the Guarantors to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.3 Maintenance of Properties.

The Company will, and will cause each of its Subsidiaries to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section 9.3 shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

9.4 Payment of Taxes and Claims.

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Company or any Subsidiary, provided that (a) neither the Company
nor any Subsidiary need pay any such tax, assessment, charge, levy or claim if
the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or
(b) neither the Company nor any Subsidiary need file any such tax return or pay
any such tax, assessment, charge, levy or claim if the nonfiling of such tax
returns and the nonpayment of all such taxes, assessments, charges and levies in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.

9.5 Corporate Existence, etc.

Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.2 and 10.3, the
Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Company
or a Wholly-Owned Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

9.6 Books and Records.

The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

9.7 Ranking of Obligations.

The Company will ensure that its payment obligations under this Agreement and
the Notes will at all times rank at least pari passu, without preference or
priority, with all other

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

unsecured unsubordinated Indebtedness of the Company. The Company will ensure
that each Guarantor’s payment obligations under the Guaranty Agreement will at
all times rank at least pari passu, without preference or priority, with all
other unsecured unsubordinated Indebtedness of such Guarantor.

9.8 Guaranty by Subsidiaries; Liens.

(a) If at any time, pursuant to the terms and conditions of any Major Credit
Facility, any existing or newly acquired or formed Subsidiary of the Company
becomes obligated as a guarantor or obligor under such Major Credit Facility,
the Company will, at its sole cost and expense, cause such Subsidiary to
concurrently therewith become a Guarantor in respect of this Agreement and the
Notes, and within ten (10) Business Days thereafter will deliver to each of the
holders of the Notes the following items:

(i) an executed supplement to the Guaranty Agreement in the form of Exhibit A
thereto (a “Guaranty Supplement”);

(ii) such documents and evidence with respect to such Subsidiary as the Required
Holders may reasonably request in order to establish the existence and good
standing of such Subsidiary and the authorization of the transactions
contemplated by such Guaranty Supplement; and

(iii) an opinion of counsel to the Company and such Subsidiary in form and
substance satisfactory to the Required Holders to the effect that (x) such
Guaranty Supplement has been duly authorized, executed and delivered by such
Subsidiary, (y) the Guaranty Agreement as supplemented by such Guaranty
Supplement constitutes the legal, valid and binding contract and agreement of
such Subsidiary, enforceable in accordance with its terms (except as enforcement
of such terms may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles) and (z) the
execution, delivery and performance by such Subsidiary of such Guaranty
Supplement do not (A) violate any law, rule or regulation applicable to such
Subsidiary, or (B) (1) conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien not permitted by Section 10.6 or (2) conflict with or
result in any breach of any of the provisions of or constitute a default under
(I) the provisions of the charter, bylaws, certificate of formation, operating
agreement or other constitutive documents of such Subsidiary, or (II) any
agreement or other instrument to which such Subsidiary is a party or by which
such Subsidiary may be bound;

provided, that notwithstanding anything contained in this Section 9.8(a) to the
contrary, the Company shall be under no obligation to (but may in its sole
discretion) require any Foreign Subsidiary to become a Guarantor in respect of
this Agreement and the Notes to the extent such Foreign Subsidiary’s obligations
under all Major Credit Facilities consist

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

solely of direct borrowings solely to such Foreign Subsidiary (a “Foreign
Borrowing”) or guaranties of a Foreign Borrowing by another Foreign Subsidiary.

(b) If at any time, pursuant to the terms and conditions of all of the Major
Credit Facilities, (i) any Guarantor is discharged and released from its
Guaranty of Indebtedness under all of the Major Credit Facilities and such
Guarantor is not a co-obligor under any of the Major Credit Facilities and
(ii) the Company shall have delivered to each holder of Notes an Officer’s
Certificate certifying that (x) the condition specified in clause (i) above has
been satisfied and (y) immediately preceding the release of such Guarantor from
the Guaranty Agreement and after giving effect thereto, no Default or Event of
Default will have existed or would exist, then, upon receipt by the holders of
Notes of such Officer’s Certificate, such Guarantor will be discharged and
released, automatically and without the need for any further action, from its
obligations under the Guaranty Agreement; provided that, if in connection with
any release of a Guarantor from its Guaranty of Indebtedness under any Major
Credit Facility any fee or other consideration (excluding, for the avoidance of
doubt, any repayment of the principal or interest under any Major Credit
Facility in connection with such release) is paid or given to any holder of
Indebtedness under such Major Credit Facility in connection with such release,
each holder of a Note shall receive equivalent consideration on a pro rata basis
in connection with such Guarantor’s release from the Guaranty Agreement. Without
limiting the foregoing, for purposes of further assurance, each of the holders
of the Notes agrees to provide to the Company and such Guarantor, if reasonably
requested by the Company or such Guarantor and at the Company’s expense, written
evidence of such discharge and release signed by such holder.

(c) If at any time, pursuant to the terms and conditions of any Major Credit
Facility, the Company or any of its Subsidiaries are required to or elect to
grant Liens on any of their assets to secure the Indebtedness evidenced by such
Major Credit Facility, the Company will, at its sole cost and expense, grant, or
cause such Subsidiary to grant, Liens on such assets (other than the Capital
Stock of a Foreign Subsidiary if the pledge of such Capital Stock would result
in adverse tax consequences to the Company or such Subsidiary not also caused by
the grant of such Lien in respect of such Major Credit Facility) in favor of the
holders of the Notes (or in favor of a collateral agent reasonably acceptable to
the Required Holders for the benefit of the holders of the Notes), and within
ten (10) Business Days thereafter will deliver to each of the holders of the
Notes the following items:

(i) such security documents as the Required Holders deem reasonably necessary or
advisable to grant to the holders of Notes (or such collateral agent for the
benefit of the holders of Notes) a perfected first priority security interest to
(or for the benefit of) the holders of Notes;

(ii) such documents and evidence with respect to such Liens as the Required
Holders may reasonably request in order to establish the existence and priority
of such Liens and the authorization of the transactions contemplated by such
security documents; and

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) an opinion of counsel to the Company or such Subsidiary in form and
substance satisfactory to the Required Holders to the effect that (x) such
security documents have been duly authorized, executed and delivered by the
Company or such Subsidiary, (y) such security documents constitute the legal,
valid and binding contract and agreement of the Company or such Subsidiary,
enforceable in accordance with their terms (except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles) and (z) the execution, delivery
and performance by the Company or such Subsidiary of such security documents do
not violate (A) any law, rule or regulation applicable to the Company or such
Subsidiary, or (B)(1) conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien not permitted by Section 10.6 or (2) conflict with or
result in any breach of any of the provisions of or constitute a default under
(I) the provisions of the charter, bylaws, certificate of formation, operating
agreement or other constitutive documents of the Company or such Subsidiary, or
(II) any agreement or other instrument to which the Company or such Subsidiary
is a party or by which such Subsidiary may be bound;

(d) If at any time, pursuant to the terms and conditions of any Major Credit
Facility, Liens granted by the Company or any Subsidiary are released under all
of the Major Credit Facilities and the Company shall have delivered to each
holder of Notes an Officer’s Certificate certifying that immediately preceding
the release of such Liens and after giving effect thereto, no Default or Event
of Default will have existed or would exist, then, upon receipt by the holders
of Notes of such Officer’s Certificate, such Liens in favor of the holders of
Notes will be discharged and released, automatically and without the need for
any further action; provided that, if in connection with any release of such
Liens under any Major Credit Facility any fee or other consideration (excluding,
for the avoidance of doubt, any repayment of the principal or interest under any
Major Credit Facility in connection with such release) is paid or given to any
holder of Indebtedness under such Major Credit Facility in connection with such
release, each holder of a Note shall receive equivalent consideration on a pro
rata basis in connection with such release of Liens securing the Indebtedness
evidenced by this Agreement and the Notes. Without limiting the foregoing, for
purposes of further assurance, each of the holders of the Notes agrees to
provide to the Company, if reasonably requested by the Company and at the
Company’s expense, written evidence of such discharge and release signed by such
holder (or the collateral agent appointed by the holders of Notes).

9.9 Intercreditor Agreement.

If at any time, pursuant to the terms and conditions of any Major Credit
Facility, (a) Subsidiaries of the Company are required to provide a Guaranty of
the Company’s Indebtedness under such Major Credit Facility and such
Subsidiaries are required to become a Guarantor in respect of this Agreement and
the Notes or (b) the Company or any of its Subsidiaries are required to grant
Liens on any of their assets to secure the Indebtedness evidenced by any Major
Credit Facility or any guaranty thereof, and the Company or such Subsidiaries
are required to

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

grant Liens to secure the Indebtedness evidenced by this Agreement and the
Notes, then the Company will, concurrently with the execution thereof or the
granting of such Guaranties and/or Liens, cause the lenders under such Major
Credit Facility to enter into, and the holders of Notes hereby agree to enter
into, an intercreditor agreement in form and substance (including, without
limitation, as to the sharing of recoveries and set offs) reasonably
satisfactory to the Required Holders (the “Intercreditor Agreement”) with the
holders of Notes, or enter into a joinder agreement to such Intercreditor
Agreement in form and substance reasonably satisfactory to the Required Holders
(it being acknowledged and agreed that the Second Amended and Restated
Intercreditor Agreement is in form and substance satisfactory to the Required
Holders with respect to the granting of Guaranties). Within ten (10) Business
Days following the execution of any such Intercreditor Agreement (or any joinder
thereto), the Company will deliver an executed copy thereof to each holder of
Notes.

 

10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

10.1 Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or group of related transactions which
collectively are Material (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except in the
ordinary course of business or pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and, in each case, upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
be obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

10.2 Merger, Consolidation, etc.

The Company will not, and will not permit any of its Subsidiaries to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to any Person (except that, so long as no Default or Event of
Default exists or would result therefrom, a Subsidiary of the Company may
(x) consolidate with or merge with, or convey, transfer or lease all or
substantially all of its assets in a single transaction or series of
transactions to, the Company or another Subsidiary, so long as in each case
involving a Guarantor, the survivor of such merger or consolidation or the
transferee of such assets shall have assumed such Guarantor’s obligations under
the Guaranty Agreement (and to the extent the Guarantor is not the survivor or
transferee, the Company shall cause the successor thereto to comply with clauses
(a) and (b) of this Section 10.2 as if the Successor Company (as defined below)
were the successor to such Guarantor) and (y) convey, transfer or lease all of
its assets in compliance with the provisions of Section 10.3), provided that the
foregoing restriction does not apply to the consolidation or merger of the
Company with, or the conveyance, transfer or lease of substantially all of the
assets of the Company in a single transaction or series of transactions to, any
Person so long as:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

assets of the Company as an entirety, as the case may be (the “Successor
Company”), will be a solvent corporation or limited liability company organized
and existing under the laws of the United States of America, any State thereof
or the District of Columbia;

(b) if the Company is not the Successor Company, such Successor Company will
have executed and delivered to each holder of Notes its assumption of the due
and punctual performance and observance of each covenant and condition of this
Agreement and the Notes (pursuant to such agreements and instruments as shall be
reasonably satisfactory to the Required Holders), and the Company will have
caused to be delivered to each holder of Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms (except as enforcement of such terms may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles);

(c) immediately after giving effect to such transaction:

(i) no Default or Event of Default would exist, and

(ii) the Successor Company would be permitted by the provisions of Section 10.8
hereof to incur at least $1.00 of additional Indebtedness (determined on a pro
forma basis based upon EBITDA for the four (4) fiscal quarter period most
recently ended for which financial statements have been provided to holders of
Notes); and

(d) each Guarantor confirms in writing its obligations under and pursuant to the
Guaranty Agreement;

provided, however, that no such conveyance, transfer or lease of all or
substantially all of the assets of the Company will have the effect of releasing
the Company (or any Successor Company) from its liability under this Agreement
or the Notes, or of releasing any Guarantor (or any successor) from its
liability under the Guaranty Agreement.

10.3 Sale of Assets.

Except as permitted under Section 10.2, the Company will not, and will not
permit any of its Subsidiaries to, make any Asset Disposition unless:

(a) in the good faith opinion of the Company, the Asset Disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged and is in the best interest of the Company or such
Subsidiary; and

(b) immediately after giving effect to the Asset Disposition, no Default or
Event of Default would exist and the Company would be permitted by the
provisions of Section 10.8 hereof to incur at least $1.00 of additional
Indebtedness (determined on a

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pro forma basis based upon EBITDA for the four (4) fiscal quarter period most
recently ended for which financial statements have been provided to holders of
Notes); and

(c) immediately after giving effect to the Asset Disposition, the Disposition
Value of all property that was the subject of any Asset Disposition occurring
during the then current fiscal year of the Company, would not exceed an amount
equal to 15% of Consolidated Total Assets determined as of the end of the then
most recently ended fiscal year of the Company.

If the Net Proceeds Amount from any Transfer is applied to a Debt Prepayment
Application or a Property Reinvestment Application within 365 days after such
Transfer, then such Transfer, only for the purpose of determining compliance
with subsection (c) of this Section 10.3 as of any date, shall be deemed not to
be an Asset Disposition as of the date of such application.

10.4 Line of Business.

The Company will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum.

10.5 Terrorism Sanctions Regulations.

The Company will not and will not permit any Controlled Entity (a) to become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or any Person that is the target of sanctions imposed
by the United Nations or by the European Union, or (b) directly or indirectly to
have any investment in or engage in any dealing or transaction (including,
without limitation, any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any Affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions.

10.6 Liens.

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of the Company or any such Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, except:

(a) Permitted Liens; and

(b) Liens in addition to those permitted by clause (a) of this Section 10.6,
provided that at the time of incurrence of such other Liens and after giving
effect thereto, (i) the total amount of Indebtedness secured by Liens pursuant
to this clause (b) at no

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

time exceeds an amount equal to 15% of Consolidated Net Worth and (ii) the
Company is in compliance with the terms of Section 10.9.

10.7 Minimum Consolidated Net Worth.

The Company will not permit its Consolidated Net Worth, as of the end of each
fiscal quarter, to be less than the sum of (a) $1,156,000,000 (the “Base
Amount”) plus (b) the sum of fifty percent (50%) of Net Income (if positive) for
each completed fiscal year beginning with the fiscal year ending September 30,
2018, plus (c) fifty percent (50%) of the net cash proceeds received by the
Company on or after May 31, 2018 from the issuance by the Company of any Capital
Stock, other than shares of Capital Stock issued pursuant to employee stock
option or ownership plans; provided, that the effect of adjustments (up to the
Maximum Adjustment Amount) in the accumulated other comprehensive earnings
accounts of the Company and its Subsidiaries, shall in each case be excluded in
the calculation of Consolidated Net Worth for purposes of this Section 10.7. For
purposes of this Section 10.7, “Maximum Adjustment Amount” means 10% of the
lesser of (x) the Base Amount and (y) the applicable Base Amount (as defined in
the Revolving Facility) then in effect for purposes of the minimum consolidated
net worth covenant set forth in the Revolving Facility.

10.8 Maximum Leverage Ratio.

The Company and its consolidated Subsidiaries will not permit the ratio (the
“Leverage Ratio”) of (a) (x) at any time the numerator of the leverage ratio
covenant set forth in each Applicable Major Credit Facility is Consolidated
Total Net Debt, Consolidated Total Net Debt, or (y) at any other time, Net
Indebtedness to (b) EBITDA to be greater than (x) 4.0 to 1.0 during any Material
Acquisition Period or (y) 3.5 to 1.0 at any other time. The Leverage Ratio will
be calculated, in each case, determined as of the last day of each fiscal
quarter of the Company based upon (i) for Net Indebtedness or Consolidated Total
Net Debt (as applicable), Net Indebtedness or Consolidated Total Net Debt (as
applicable) as of the last day of such fiscal quarter; and (ii) for EBITDA, the
actual amount for the four (4) fiscal quarter period ending on such date.

10.9 Priority Debt.

The Company will not at any time permit Priority Debt to exceed 15% of
Consolidated Total Assets (determined as of the then most recently ended fiscal
quarter of the Company).

10.10 Subsidiary Debt.

The Company will not at any time permit any Subsidiary to, create, incur,
assume, guaranty, permit to exist or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness other than:

(a) Indebtedness of a Subsidiary outstanding as of March 31, 2018 as described
on Schedule 5.15 and any extension, renewal or refunding thereof if the
principal amount thereof is not increased in connection with such extension,
renewal or refunding;

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Indebtedness of a Subsidiary owed to the Company or a Wholly-Owned
Subsidiary;

(c) Guaranties by a Subsidiary of Indebtedness of another Subsidiary that is
otherwise permitted under the terms of this Agreement;

(d) Indebtedness evidenced by (i) any Guaranty Agreement (as the same may be
supplemented from time to time by any Guaranty Supplement) or (ii) any Guaranty
of any Major Credit Facility so long as such Subsidiary has executed and
delivered a Guaranty Agreement and the Company has complied with the provisions
of Section 9.8 and Section 9.9;

(e) Indebtedness of a Subsidiary in connection with a Permitted Receivables
Securitization program permitted pursuant to Section 10.11;

(f) Indebtedness of a Subsidiary outstanding at the time such Subsidiary becomes
a Subsidiary provided that (i) such Indebtedness shall not have been incurred in
contemplation of such Subsidiary becoming a Subsidiary and (ii) immediately
after such Subsidiary becomes a Subsidiary no Default or Event of Default shall
exist, and provided, further, that such Indebtedness may not be extended,
renewed or refunded except as otherwise permitted by this Agreement; and

(g) additional Indebtedness of a Subsidiary; provided that on the date the
Subsidiary incurs or otherwise becomes liable with respect to any such
additional Indebtedness and immediately after giving effect thereto and to the
application of the proceeds thereof,

(i) no Default or Event of Default shall exist;

(ii) such Indebtedness can be incurred within the applicable limitations
provided in Sections 10.8 and 10.9; and

(iii) the total amount of all Indebtedness permitted under this Section 10.10(g)
at no time exceeds an amount equal to 15% of Consolidated Total Assets
(determined as of the then most recently ended fiscal quarter of the Company).

10.11 Permitted Receivables Securitization Program.

The Company will not, and will not permit any Subsidiary to, sell any
Securitization Assets pursuant to a Permitted Receivables Securitization program
or otherwise unless (a) immediately before and after giving effect to such sale,
no Default or Event of Default exists, (b) after giving effect to such sale, the
aggregate outstanding face amount of Securitization Assets sold by the Company
or a Subsidiary pursuant to a Permitted Receivables Securitization program does
not exceed $200,000,000 (or its equivalent in other currencies) and
(c) immediately after giving effect to such sale, the Company would be permitted
by the provisions of Section 10.8 hereof to incur at least $1.00 of additional
Indebtedness (determined on a pro forma basis based upon EBITDA for the four
(4) fiscal quarter period most recently ended for which financial statements
have been provided to holders of Notes).

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note or any Guarantor defaults in the payment under the Guaranty
Agreement when the same becomes due and payable, whether at maturity or at a
date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five (5) Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within thirty (30) days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or

(e)(i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Guarantor or by any officer of such Guarantor in any Guaranty Agreement or any
writing furnished in connection with such Guaranty Agreement proves to have been
false or incorrect in any material respect on the date as of which made; or

(f)(i) the Company or any Significant Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $60,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Significant Subsidiary
is in default in the performance of or compliance with any Material Covenant of
any evidence of any Indebtedness in an aggregate outstanding principal amount of
at least $60,000,000, and as a consequence of such default such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) the Company or any
Significant Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Indebtedness in an aggregate outstanding
principal amount of at least $60,000,000 or any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared,
due and payable before its stated

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

maturity or before its regularly scheduled dates of payment, or (iv) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Significant
Subsidiary has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $60,000,000, or (y) one or
more Persons have the right to require the Company or any Significant Subsidiary
so to purchase or repay such Indebtedness as a result of a default in the
performance of or compliance with any Material Covenant by the Company or any
Significant Subsidiary; or

(g) the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within sixty (60) days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $60,000,000 are rendered against one or more of the Company and its
Significant Subsidiaries (except to the extent covered by independent third
party insurance as to which the insurer has acknowledged coverage) and which
judgments are not, within sixty (60) days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; or

(j) if (i) any Plan subject to Title IV of ERISA or section 412 of the Code
shall fail to satisfy the minimum funding standards of ERISA or the Code for any
plan year or part thereof or a waiver of such standards or extension of any
amortization period is sought or granted under section 412 of the Code, (ii) a
notice of intent to terminate any Plan subject to Title IV of ERISA shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in writing the Company or any ERISA Affiliate that a Plan may become a subject
of any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans (other than Multiemployer Plans) subject to Title IV of ERISA, determined
in accordance with Title IV of ERISA, shall exceed $60,000,000, (iv) the
aggregate present value of accrued benefit liabilities under all funded Non-U.S.
Plans exceeds the aggregate current value of the assets of such Non-U.S. Plans
allocable to such liabilities, (v) the Company or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability for the failure to
comply with the provisions of Title I of ERISA or pursuant to Title IV of ERISA
or the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vii) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder,
(viii) the Company or any Subsidiary fails to administer or maintain a Non-U.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up, or (ix) the Company or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (ix) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

(k)(i) a default shall occur under the Guaranty Agreement and such default shall
continue beyond the period of grace, if any, allowed with respect thereto or
(ii) except as expressly permitted under Section 9.8(b), the Guaranty Agreement
shall cease to be in full force and effect for any reason whatsoever with
respect to one or more Guarantors, including, without limitation, a
determination by any Governmental Authority or court that such agreement is
invalid, void or unenforceable with respect to one or more Guarantors or any
Guarantor shall contest or deny in writing the validity or enforceability of any
of its obligations under the Guaranty Agreement.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

12. REMEDIES ON DEFAULT, ETC.

12.1 Acceleration.

(a) If an Event of Default with respect to the Company or any Guarantor
described in Section 11(g) or (h) (other than an Event of Default described in
clause (i) of Section 11(g) or described in clause (vi) of Section 11(g) by
virtue of the fact that such clause encompasses clause (i) of Section 11(g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate upon the occurrence and during the continuance of an
Event of Default) and (y) the applicable Make-Whole Amount, if any, determined
in respect of such principal amount (to the full extent permitted by applicable
law), as applicable, shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived. The Company acknowledges, and the parties hereto agree, that each
holder of a Note has the right to maintain its investment in the Notes free from
repayment by the Company (except as herein specifically provided for) and that
the provision for payment of a Make-Whole Amount, if any, by the Company if the
Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

12.2 Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or
Guaranty Agreement, or for an injunction against a violation of any of the terms
hereof or thereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.

12.3 Rescission.

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the applicable
Default Rate, (b) neither the Company nor any other Person shall have paid any
amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes. No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.4 No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, the Guaranty Agreement or by any Note upon
any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Company under
Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1 Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. If
any holder of one or more Notes is a nominee, then (a) the name and address of
the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

13.2 Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes of the same Series (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and, in the
case of a Series P Note shall be substantially in the form of Exhibit 1(a), in
the case of a Series Q

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Note shall be substantially in the form of Exhibit 1(b), in the case of a Series
R Note shall be substantially in the form of Exhibit 1(c), in the case of a
Series S Note shall be substantially in the form of Exhibit 1(d), and in the
case of a Series T Note shall be substantially in the form of Exhibit 1(e). Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes of a Series, one Note of such Series may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.3.

The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.

13.3 Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within fifteen (15) Business Days thereafter, the Company at its own expense
shall execute and deliver, in lieu thereof, a new Note of the same Series, dated
and bearing interest from the date to which interest shall have been paid on
such lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

 

14. PAYMENTS ON NOTES.

14.1 Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of Bank of America, N.A. in such jurisdiction. The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.

14.2 Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other commercially reasonable method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

14.3 FATCA Information.

By acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Company, or to such
other Person as may be reasonably requested by the Company, from time to time
(a) in the case of any such holder that is a United States Person, such holder’s
United States tax identification number or other Forms reasonably requested by
the Company necessary to establish such holder’s status as a United States
Person under FATCA and as may otherwise be necessary for the Company to comply
with its obligations under FATCA and (b) in the case of any such holder that is
not a United States Person, such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Company to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount (if any) to deduct
and withhold from any such payment made to such holder. Nothing in this
Section 14.3 shall require any holder to provide information that is
confidential or proprietary to such holder unless the Company is required to
obtain such information under FATCA and, in such event, the Company shall treat
any such information it receives as confidential

 

15. EXPENSES, ETC.

15.1 Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, the Guaranty Agreement or the Notes (whether or
not such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Guaranty Agreement or the Notes or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, the Guaranty Agreement or the Notes, or by reason of being
a holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Guaranty Agreement and by the Notes and
(c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO,
provided that such costs and expenses under this clause (c) shall not exceed
$8,000.

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company.

15.2 Certain Taxes.

The Company agrees to pay all stamp, documentary or similar taxes or fees which
may be payable in respect of the execution and delivery or the enforcement of
this Agreement or the Guaranty Agreement or the execution and delivery (but not
the transfer) or the enforcement of any of the Notes in the United States or any
other jurisdiction where the Company or any Subsidiary Guarantor has assets or
of any amendment of, or waiver or consent under or with respect to, this
Agreement or the Guaranty Agreement or of any of the Notes, and to pay any value
added tax due and payable in respect of reimbursement of costs and expenses by
the Company pursuant to this Section 15, and will save each holder of a Note to
the extent permitted by applicable law harmless against any loss or liability
resulting from nonpayment or delay in payment of any such tax or fee required to
be paid by the Company hereunder

15.3 Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, the Guaranty Agreement or the Notes, and the termination of this
Agreement or the Guaranty Agreement.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company or any Guarantor pursuant to
this Agreement or the Guaranty Agreement shall be deemed representations and
warranties of the Company or such Guarantor under this Agreement or the Guaranty
Agreement, as applicable. Subject to the preceding sentence, this Agreement, the
Notes and the Guaranty Agreement embody the entire agreement and understanding
between each Purchaser, the Company and the Guarantors and supersede all prior
agreements and understandings relating to the subject matter hereof.

 

17. AMENDMENT AND WAIVER.

17.1 Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any amendment or waiver or the principal amount of the Notes that the
Purchasers are to purchase pursuant to Section 2 upon the satisfaction of the
conditions to Closing that appear in Section 4, or (iii) amend any of
Sections 8, 11(a), 11(b), 12, 17 or 20. No Guarantor may be released from the
Guaranty Agreement without the written consent of the holder of each Note at the
time outstanding (other than in compliance with Section 9.8(b)). For purposes of
Section 10 of the Intercreditor Agreement, the Required Holders shall constitute
the requisite number of holders of Notes required under this Agreement to
approve an amendment to or waiver of any provision of the Intercreditor
Agreement or to consent to a departure by any Lender (as defined in the
Intercreditor Agreement) therefrom. For purposes of Section 16 of the
Intercreditor Agreement, (x) each of the holders of the Notes shall constitute
the requisite parties under this Agreement to whom a Joinder Agreement (as
defined in the Intercreditor Agreement) shall be executed and delivered by any
New Creditor (as defined in the Intercreditor Agreement) and (y) with respect to
the proviso to the first sentence of such Section 16, if any default, event of
default or event of termination has occurred and is continuing under any of the
Revolving Credit Agreement, the 2008 Note Agreement, the 2009 Note Agreement or
any other applicable Financing Agreement (each such term as defined in the
Intercreditor Agreement), the Required Holders shall constitute

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the requisite number of holders of Notes required under this Agreement to
approve the addition of any other New Creditor (as defined in the Intercreditor
Agreement).

17.2 Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of a Note (irrespective
of the amount of the Notes then owned by it) with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof or of
the Notes or the Guaranty Agreement. The Company will deliver executed or true
and correct copies of each amendment, waiver or consent effected pursuant to
this Section 17 or the Guaranty Agreement to each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof or
of any the Guaranty Agreement or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or the Guaranty Agreement by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) any Subsidiary or
any Affiliate or (iii) any other Person in connection with, or in anticipation
of, such other Person acquiring, making a tender offer for or merging with the
Company and/or any of its Affiliates, in each case in connection with such
consent, shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

17.3 Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 or the
Guaranty Agreement applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and upon the Company without regard
to whether such Note has been marked to indicate such amendment or waiver. No
such amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any
holder of a Note and no delay in exercising any rights hereunder or under any
Note or the Guaranty Agreement shall operate as a waiver of any rights of any
holder of such Note. As used

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

herein, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

17.4 Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Guaranty Agreement or the Notes, or have directed the taking of
any action provided herein or in the Guaranty Agreement or the Notes to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Company or any of its Affiliates shall be deemed not to be outstanding.

 

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

 

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received by any Purchaser at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, electronic, digital, or other
similar process and such Purchaser may destroy any original document so
reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or any holder of a Note by or on behalf
of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser as being confidential information of the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary or (d) constitutes financial statements delivered
to such Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which it offers to purchase any Security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or the Guaranty Agreement. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement. On reasonable request by the Company in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Company embodying the provisions of this Section 20.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, at the time of
effectiveness of this Agreement, this Section 20 shall supersede any such other
confidentiality undertaking, but only to the extent such undertakings are
inconsistent.

 

21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

 

22. MISCELLANEOUS.

22.1 Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not, except that the Company may not assign or
otherwise transfer any of its rights or obligations hereunder or under the Notes
without the prior written consent of each holder (other than in connection with
any transfer permitted under Section 10.2). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

22.2 Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.6 that the notice of any
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Note is a date other than a Business Day, the payment otherwise due on such
maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.

22.3 Accounting Terms.

(a) All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 – Fair Value Option, International Accounting Standard 39 –
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

(b) If the Company notifies the holders of Notes that, in the Company’s
reasonable opinion, or if the Required Holders notify the Company that, in the
Required Holders’ reasonable opinion, as a result of changes in GAAP from time
to time (“Subsequent Changes”), any of the covenants contained in Sections 10.6
through 10.10, or any of the defined terms used therein no longer apply as
intended such that such covenants are materially more or less restrictive to the
Company than are such covenants immediately prior to giving effect to such
Subsequent Changes, the Company and the holders of Notes shall negotiate in good
faith to reset or amend such covenants or defined terms so as to negate such
Subsequent Changes, or to establish alternative covenants or defined terms.
Until the Company and the Required Holders so expressly agree to reset, amend or
establish alternative covenants or defined terms, the covenants contained in
Sections 10.6 through 10.10, together with the relevant defined terms, shall
continue to apply and compliance therewith shall be determined assuming that the
Subsequent Changes shall not have occurred (“Static GAAP”). During any period
that compliance with any covenants shall be determined pursuant to Static GAAP,
the Company shall include relevant reconciliations in reasonable detail between
GAAP and Static GAAP with respect to the applicable covenant compliance
calculations contained in each certificate of a Senior Financial Officer
delivered pursuant to Section 7.2(a) during such period.

22.4 Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

22.5 Construction, etc.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Exhibits and Schedules shall be construed to refer to Sections of,
and Exhibits and Schedules to, this Agreement, and (e) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

22.6 Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.7 Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

22.8 Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

(b) The Company agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 22.8(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

(c) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(d) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(e) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Guaranty Agreement the Notes or any other
document executed in connection herewith or therewith.

[Remainder of page left intentionally blank. Next page is signature page.]

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, WOODWARD, INC. By   /s/ Robert F. Weber, Jr.   Name:   Robert
F. Weber, Jr.   Title:  

Vice Chairman, Chief Financial Officer

and Treasurer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Agreement is hereby

accepted and agreed to as

of the date thereof.

METLIFE INSURANCE K.K.

By: MetLife Investment Advisors, LLC, Its Investment Manager

METROPOLITAN LIFE INSURANCE COMPANY

By: MetLife Investment Advisors, LLC, Its Investment Manager

METROPOLITAN TOWER LIFE INSURANCE COMPANY

By: MetLife Investment Advisors, LLC, Its Investment Manager

 

By:   /s/ John A. Wills Name:   John A. Wills Title:   SVP Managing Director

BRIGHTHOUSE LIFE INSURANCE COMPANY

By: MetLife Investment Advisors, LLC, Its Investment Manager

 

By:   /s/ Frank O. Monfalcone Name:   Frank O. Monfalcone

Title:

 

  Managing Director

UNION FIDELITY LIFE INSURANCE COMPANY

By: MetLife Investment Advisors, LLC, Its Investment Manager

 

By:   /s/ Frank O. Monfalcone Name:   Frank O. Monfalcone Title:   Managing
Director

ZURICH AMERICAN INSURANCE COMPANY

By: MetLife Investment Advisors, LLC, Its Investment Manager

 

By:   /s/ Frank O. Monfalcone Name:   Frank O. Monfalcone Title:   Managing
Director

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PENSION AND SAVINGS COMMITTEE,

ON BEHALF OF THE ZURICH AMERICAN

INSURANCE COMPANY MASTER RETIREMENT TRUST

By: MetLife Investment Advisors, LLC, Its Investment Manager

 

By:   /s/ Frank O. Monfalcone Name:   Frank O. Monfalcone Title:   Managing
Director

RSUI INDEMNITY COMPANY

By: MetLife Investment Advisors, LLC, Its Investment Manager

 

By:   /s/ Frank O. Monfalcone Name:   Frank O. Monfalcone

Title:

 

  Managing Director

TRANSATLANTIC REINSURANCE COMPANY

By: MetLife Investment Advisors, LLC, Its Investment Manager

 

By:   /s/ Frank O. Monfalcone Name:   Frank O. Monfalcone Title:   Managing
Director

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TEACHERS INSURANCE AND ANNUITY

ASSOCIATION OF AMERICA

By: Nuveen Alternatives Advisors LLC,

      its Investment Manager

 

By:   /s/ Jeffrey J. Hughes Name:   Jeffrey J. Hughes Title:   Director

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: Barings LLC as Investment Adviser

 

By:   /s/ Mark B. Ackerman Name:   Mark B. Ackerman Title:   Managing Director

MASSMUTUAL ASIA LIMITED

By: Barings LLC as Investment Adviser

 

By:   /s/ Mark B. Ackerman Name:   Mark B. Ackerman Title:   Managing Director

BANNER LIFE INSURANCE COMPANY

By: Barings LLC as Investment Adviser

 

By:   /s/ Mark B. Ackerman Name:   Mark B. Ackerman Title:   Managing Director

MUFG FUND SERVICES (CAYMAN) LIMITED, acting solely

in its capacity as trustee of Bright – I Fund, a sub-fund of global Private

Credit Umbrella Unit Trust*

By: Barings LLC as Investment Adviser

 

By:   /s/ Steven J. Katz Name:   Steven J. Katz Title:   Managing Director &
Senior Counsel

 

* Trustee’s obligation in such capacity will be solely the obligations of the
Trustee acting on behalf of Bright – I Fund, and that no creditor will have any
recourse against any of the Trustee, (or any of its directors, officer or
employees) for any claims, losses, damages, liabilities, indemnities or other
obligations whatsoever in connection with actions taken by the Trustee, with any
recourse to the Trustee limited to the assets of Bright – I Fund

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PRINCIPAL LIFE INSURANCE COMPANY

By: Principal Global Investors, LLC,

 a Delaware limited liability company,

 its authorized signatory

 

By:   /s/ Alan P. Kress Name:   Alan P. Kress Title:   Counsel By:   /s/
Christopher Henderson Name:   Christopher Henderson Title:  
Vice President and Associate General Counsel

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE GIBRALTAR LIFE INSURANCE CO., LTD.

 

By:   Prudential Investment management Japan   Co., Ltd., as Investment Manager

By: PGIM, Inc. as Sub-Adviser

 

By:  

/s/ David Levine

  Vice President

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By:  

/s/ David Levine

  Vice President

AMERICAN INCOME LIFE INSURANCE COMPANY

By: Prudential Private Placement Investors, L.P. (as Investment Advisor)

By: Prudential Private Placement Investors, Inc. (as its General Partner)

 

By:  

/s/ David Levine

  Vice President

FAMILY HERITAGE LIFE INSURANCE COMPANY OF AMERICA

By: Prudential Private Placement Investors, L.P. (as Investment Advisor)

By: Prudential Private Placement Investors, Inc. (as its General Partner)

 

By:  

/s/ David Levine

  Vice President

GLOBE LIFE AND ACCIDENT INSURANCE COMPANY

By: Prudential Private Placement Investors, L.P. (as Investment Advisor)

By: Prudential Private Placement Investors, Inc. (as its General Partner)

 

By:  

/s/ David Levine

  Vice President

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LIBERTY NATIONAL LIFE INSURANCE COMPANY

By: Prudential Private Placement Investors, L.P. (as Investment Advisor)

By: Prudential Private Placement Investors, Inc. (as its General Partner)

 

By:  

/s/ David Levine

  Vice President

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AXA EQUITABLE LIFE INSURANCE COMPANY

 

By:   /s/ Amy Judd Name:   Amy Judd Title:   Investment Officer

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AB US DIVERSIFIED CREDIT BM FUND

By: Alliance Bernstein LP, its Investment Advisor

 

By:   /s/ Amy Judd Name:   Amy Judd Title:   Senior Vice President

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NEW YORK LIFE INSURANCE COMPANY

 

By:   /s/ Sean Campbell Name:   Sean Campbell Title:   Corporate Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By: NYL Investors LLC, its Investment Manager

 

By:   /s/ Sean Campbell Name:   Sean Campbell Title:  

Senior Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3)

By: NYL Investors LLC, its Investment Manager

 

By:   /s/ Sean Campbell Name:   Sean Campbell Title:  

Senior Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

By: NYL Investors LLC, its Investment Manager

 

By:   /s/ Sean Campbell Name:   Sean Campbell Title:  

Senior Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By: NYL Investors LLC, its Investment Manager

 

By:   /s/ Sean Campbell Name:   Sean Campbell Title:  

Senior Director

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPOANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFIFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE

By: New York Life Insurance Company, its attorney-in-fact

 

By:   /s/ Sean Campbell Name:   Sean Campbell Title:   Corporate Vice President

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

RELIASTAR LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

By: Voya Investment Management LLC, as Agent

By:   /s/ Joshua A. Winchester Name:   Joshua A. Winchester Title:   Vice
President

ALLIANCE UNITED INSURANCE COMPANY

TRINITY UNIVERSAL INSURANCE COMPANY

By: Voya Investment Management LLC, as Agent

By:  

/s/ Joshua A. Winchester

Name:  

Joshua A. Winchester

Title:   Vice President

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

STATE FARM LIFE INSURANCE COMPANY

By:  

/s/ Julie Hoyer

Name:  

Julie Hoyer

Title:   Investment Executive

 

By:  

/s/ Jeffrey Attwood

Name:  

Jeffrey Attwood

Title:   Investment Professional

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

By:  

/s/ Julie Hoyer

Name:  

Julie Hoyer

Title:   Investment Executive

 

By:  

/s/ Jeffrey Attwood

Name:  

Jeffrey Attwood

Title:   Investment Professional

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

By: CIGNA Investments, Inc. (authorized agent)

By:  

/s/ Leonard Mazlish

Name:  

Leonard Mazlish

Title:  

Managing Director

LIFE INSURANCE COMPANY OF NORTH AMERICA

By: CIGNA Investments, Inc. (authorized agent)

By:  

/s/ Leonard Mazlish

Name:  

Leonard Mazlish

Title:  

Managing Director

CIGNA LIFE INSURANCE COMPANY OF NEW YORK

By: CIGNA Investments, Inc. (authorized agent)

By:  

/s/ Leonard Mazlish

Name:  

Leonard Mazlish

Title:  

Managing Director

CIGNA HEALTH AND LIFE INSURANCE COMPANY

By: CIGNA Investments, Inc. (authorized agent)

By:  

/s/ Leonard Mazlish

Name:  

Leonard Mazlish

Title:  

Managing Director

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

HARTFORD LIFE AND ANNUITY INSURANCE COMPANY

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

HARTFORD ACCIDENT AND INDEMNITY COMPANY

 

By:  

Hartford Investment Management Company

 

Their Agent and Attorney-in-Fact

By:  

/s/ Dawn Bruneau

Name:  

Dawn Bruneau

Title:  

Vice President

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AMERICAN EQUITY INVESTMENT LIFE

INSURANCE COMPANY

By:   /s/ Jeffrey A. Fossell Name:   Jeffrey A. Fossell Title:   Authorized
Signatory

EAGLE LIFE INSURANCE COMPANY

By:   /s/ Jeffrey A. Fossell Name:   Jeffrey A. Fossell Title:   Authorized
Signatory

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

By:   /s/ Eve Hampton Darrow

Name:

  Eve Hampton Darrow Title:   Vice President, Investments

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MODERN WOODMEN OF AMERICA

By:   /s/ Douglas A. Pannier Name:   Douglas A. Pannier Title:   Group Head –
Private Placements

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WESTERN-SOUTHERN LIFE ASSURANCE COMPANY

By:   /s/ Daniel R. Larsen Name:   Daniel R. Larsen Title:   Vice President By:
  /s/ Jeffrey L. Stainton Name:   Jeffrey L. Stainton Title:   Vice President

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UNITED OF OMAHA LIFE INSURANCE COMPANY

By:   /s/ Lee Martin Name:   Lee Martin Title:   Vice President

MUTUAL OF OMAHA INSURANCE COMPANY

By:   /s/ Lee Martin Name:   Lee Martin Title:   Vice President

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AMERITAS LIFE INSURANCE CORP.

AMERITAS LIFE INSURANCE CORP. OF NEW YORK

By: Ameritas Investment Partners, Inc. as Agent

By:   /s/ Tina Udell Name:   Tina Udell Title:   Vice President and Managing
Director

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE OHIO NATIONAL LIFE INSURANCE COMPANY

By:   /s/ Annette M. Teders Name:   Annette M. Teders Title:   Vice President

OHIO NATIONAL LIFE ASSURANCE CORPORATEION

By:   /s/ Annette M. Teders Name:   Annette M. Teders Title:   Vice President

 

[Signature Page to 2018 Note Purchase Agreement – Woodward]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION AS TO PURCHASERS

[Purchaser schedules to be inserted]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (other than transactions involving solely the Company and
its Subsidiaries) (a) acquires all or substantially all of the assets of any
firm, corporation, limited liability company or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Capital Stock of
an entity which have ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include (a) any Person
beneficially owning or holding, directly or indirectly, (i) 10% or more of any
class of voting interests of the Company or any Subsidiary or (ii) non-voting
equity interests of the Company or any Subsidiary if such Person’s non-voting
equity interests in the Company or such Subsidiary comprise at least 10% of
Consolidated Net Worth, and (b) any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
(i) 10% or more of any class of voting interests, or (ii) non-voting equity
interests if the Company or such Subsidiary’s non-voting equity interests in
such Person comprise at least 10% of the stockholders’ equity of such Person and
its subsidiaries determined on a consolidated basis in accordance with GAAP.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“Agreement” means this Note Purchase Agreement, including all Schedules and
Exhibits attached hereto.

“Anti-Corruption Laws” is defined in Section 5.16(d).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Applicable Major Credit Facility” means a Major Credit Facility in respect of
which the Company or any Guarantor is an obligor or otherwise provides a
guarantee or other credit support.

“Applicable Rate” means:

(a) with respect to any Series P Note, (i) 5.02% per annum during any fiscal
quarter following a fiscal quarter on the last day of which the Leverage Ratio
is greater than 3.5 to 1.0 and (ii) 4.27% per annum at all other times,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) with respect to any Series Q Note, (i) 5.10% per annum during any fiscal
quarter following a fiscal quarter on the last day of which the Leverage Ratio
is greater than 3.5 to 1.0 and (ii) 4.35% per annum at all other times,

(c) with respect to any Series R Note, (i) 5.16% per annum during any fiscal
quarter following a fiscal quarter on the last day of which the Leverage Ratio
is greater than 3.5 to 1.0 and (ii) 4.41% per annum at all other times,

(d) with respect to any Series S Note, (i) 5.21% per annum during any fiscal
quarter following a fiscal quarter on the last day of which the Leverage Ratio
is greater than 3.5 to 1.0 and (ii) 4.46% per annum at all other times, and

(e) with respect to any Series T Note, (i) 5.36% per annum during any fiscal
quarter following a fiscal quarter on the last day of which the Leverage Ratio
is greater than 3.5 to 1.0 and (ii) 4.61% per annum at all other times.

“Asset Disposition” means any Transfer except:

(a) any Transfer that is:

(i) from a Subsidiary to the Company or another Subsidiary, and

(ii) from the Company to a Subsidiary,

in each case so long as immediately before and immediately after the
consummation of any such Transfer and after giving effect thereto, no Default or
Event of Default exists;

(b) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Company or any of its Subsidiaries or that is obsolete, damaged, or worn-out;
and

(c) any Transfer made pursuant to a Permitted Receivables Securitization
permitted pursuant to Section 10.11.

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means (a) for the purposes of Section 8.8 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York, New
York are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York or Chicago, Illinois are
required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Capital Lease Obligations” of a Person means the amount of the obligations of
such Person under Capital Leases which would be capitalized on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) evidencing
ownership thereof, (c) in the case of a limited liability company, membership
interests, (d) in the case of a partnership, partnership interests (whether
general or limited) and (e) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person; provided, however, that “Capital
Stock” shall not include any debt securities convertible into equity securities
prior to such conversion.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States of America and
backed by the full faith and credit of the United States government;
(b) domestic and Eurocurrency certificates of deposit and time deposits,
bankers’ acceptances and floating rate certificates of deposit issued by any
commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or
agencies, the long-term indebtedness of which institution at the time of
acquisition is rated BBB (or better) by S&P or Fitch or Baa (or better) by
Moody’s), and which certificates of deposit and time deposits are fully
protected against currency fluctuations for any such deposits with a term of
more than ninety (90) days; (c) shares of money market, mutual or similar funds
having assets in excess of $100,000,000 and the investments of which are limited
to investment grade securities (i.e., securities rated BBB (or better) by S&P or
Fitch or Baa (or better) by Moody’s); and (d) commercial paper of United States
of America and foreign banks and bank holding companies and their subsidiaries
and United States and foreign finance, commercial, industrial or utility
companies which, at the time of acquisition, are rated A-2 (or better) by S&P,
P-2 (or better) by Moody’s, or F-2 (or better) by Fitch; provided that the
maturities of such Cash Equivalents (other than as described in clause
(c) above) shall not exceed three hundred sixty-five (365) days from the date of
acquisition thereof.

“Change of Control” shall be deemed to have occurred if any person (as such term
is used in Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect
on the date hereof) or persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act), become the “beneficial owners” (as such term
is used in Rule 13d-3 under the Exchange Act as in effect on the date hereof),
directly or indirectly, of more than 50% of the total voting power of all
classes then outstanding of the Company’s voting stock.

“Closing” is defined in Section 3.1.

“Closing Guarantors” is defined in Section 2.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Confidential Information” is defined in Section 20.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated Net Worth” means the stockholders’ equity of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Net Debt” means, as of any date of determination, the
excess, if any, of (a) the aggregate principal amount of the types of
Indebtedness described in clauses (a), (b), (d), (e) and (g) of the definition
of “Indebtedness” of the Company and its Subsidiaries and, without duplication,
Contingent Obligations of the Company and its Subsidiaries in respect of such
Indebtedness of other Persons over (b) the Unrestricted Domestic Cash Amount as
of such date.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, providing for the guaranty of, or having
the same economic effect as providing a guaranty of, any Indebtedness of another
or other obligation or liability of another, including, without limitation, any
such Indebtedness, obligation or liability of another directly or indirectly
guarantied, endorsed (otherwise than for collection or deposit in the ordinary
course of business), co-made or discounted or sold with recourse by that Person,
or in respect of which that Person is otherwise directly or indirectly liable,
including Contractual Obligations (contingent or otherwise) arising through any
agreement to purchase, repurchase, or otherwise acquire such Indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, or other financial condition, or to make payment other than for
value received. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guarantied or otherwise supported in the case of
known or recurring obligations and, in all other cases, the maximum reasonably
anticipated liability in respect of the portion of the obligation so guarantied
or otherwise supported; provided that Contingent Obligations shall not include
endorsements for collection in the ordinary course of business.

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Control Event” means:

(a) the execution by the Company or any of its Subsidiaries or Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change of Control,

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change of Control, or

(c) the making of any written offer by any person (as such term is used in
Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect on the date
hereof) or persons constituting a group (as such term is used in Rule 13d-5
under the Exchange Act as in effect on the date hereof) to the holders of the
common stock of the Company, which offer, if accepted by the requisite number of
holders, would result in a Change of Control.

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Debt Prepayment Application” means, with respect to any Transfer of property,
the application by the Company of cash in an amount equal to the Net Proceeds
Amount with respect to such Transfer to pay Senior Indebtedness (other than
(a) Indebtedness owing to the Company, any of the Company’s Subsidiaries or any
Affiliate of the Company and (b) Indebtedness in respect of any revolving credit
or similar credit facility providing the Company or any of its Subsidiaries with
the right to obtain loans or other extensions of credit from time to time,
except to the extent that in connection with such payment of Senior Indebtedness
the availability of credit under such credit facility is permanently reduced by
an amount not less than the amount of such proceeds applied to the payment of
such Senior Indebtedness), provided that in the course of making such
application the Company shall offer to prepay each outstanding Note, in
accordance with Section 8.4, in a principal amount which equals the Ratable
Portion of such Note in respect of such Transfer. If any holder of a Note
rejects such offer of prepayment, then, for purposes of the preceding sentence
only, the Company and the applicable Subsidiary nevertheless will be deemed to
have paid Senior Indebtedness in an amount equal to the Ratable Portion of the
holder of such Note in respect of such Transfer.

“Debt Prepayment Transfer” is defined in Section 8.4(a).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to any Note, that rate of interest that is
the greater of (a) 2.00% per annum above the Applicable Rate with respect to
such Note or (b) 2.00% per annum over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“Disposition Value” means, at any time, with respect to any property

(a) in the case of property that does not constitute Subsidiary Equity
Interests, the book value thereof, valued at the time of such disposition in
good faith by the Company, and

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) in the case of property that constitutes Subsidiary Equity Interests, an
amount equal to that percentage of book value of the assets of the Subsidiary
that issued such equity interests as is equal to the percentage that the book
value of such Subsidiary Equity Interests represents of the book value of all of
the outstanding equity interests of such Subsidiary (assuming, in making such
calculations, that all Securities convertible into such equity interests are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion) determined at the time of the
disposition thereof, in good faith by the Company.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the maturity date of the Series of Notes with the
latest maturity.

“Dollars” or “$” means the lawful money of the United States of America.

“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(a) Net Income, plus (b) Interest Expense to the extent deducted in computing
Net Income, plus (c) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus
(d) depreciation expense to the extent deducted in computing Net Income, plus
(e) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets to the extent deducted in computing Net
Income, plus (f) any unusual non-cash charges to the extent deducted in
computing Net Income, plus (g) non-cash stock based compensation paid during
such period to the extent deducted in computing Net Income plus (h) up to
$5,000,000 per consecutive four fiscal quarter period in transaction fees, costs
and expenses incurred in connection with the consummation of any acquisition
permitted hereunder (or any such acquisition proposed and not consummated);
provided, that any such fees, costs or expenses are paid within six (6) months
of the date incurred; provided further that this clause (h) shall only be
effective at any time that each Applicable Major Credit Facility includes such
clause (and such clause is effective therein) and shall otherwise have no
effect, plus (i) costs, charges, accruals, reserves or expenses attributable to
the undertaking and/or implementation of cost savings initiatives or operating
expense reductions and similar initiatives, integration, transition, and other
restructuring costs, charges, accruals, reserves and expenses (including costs
related to the closure or consolidation of facilities and curtailments,
consulting and other professional fees, signing costs, retention or completion
bonuses, executive recruiting costs, relocation expenses, severance payments and
modifications to, or losses on settlement of, pension and post-retirement
employee benefit plans); provided that the aggregate amount included in EBITDA
pursuant to this clause (i) during any period shall not exceed 10% of EBITDA in
the aggregate for any consecutive four fiscal quarter period calculated prior to
giving effect to any adjustment pursuant to this clause (i); provided further
that this clause (i) shall only be effective at any time that each Applicable
Major Credit Facility includes such clause (and such clause is effective
therein) and shall otherwise have no effect, minus (j) any unusual non-cash
gains to the extent added in computing Net Income. EBITDA shall be calculated on
a pro forma basis giving effect to Material Acquisitions and Material Asset
Dispositions on a four (4)

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

fiscal quarter basis on the assumption that any such Material Acquisition or
Material Asset Disposition shall be deemed to have occurred on the first day of
the fourth full fiscal quarter preceding the date of determination, using
historical financial statements containing reasonable adjustments satisfactory
to the Required Holders, broken down by fiscal quarter in the Company’s
reasonable judgment. As used herein, “Material Acquisition” means one or more
related Acquisitions the net consideration for which is in excess of $20,000,000
individually or in the aggregate and “Material Asset Disposition” means any
Asset Disposition or series of Asset Dispositions the Fair Market Value of which
is equal to or greater than $20,000,000 individually or in the aggregate.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

“Fitch” means Fitch, Inc., together with its successors and assigns.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Foreign Borrowing” is defined in Section 9.8(a).

“Foreign Subsidiary” means any Subsidiary of the Company which is not organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any foreign government-owned or controlled entity, political party, any official
of a political party, candidate for political office, official of any foreign
government, public international organization or anyone else acting in an
official capacity for a foreign government.

“Guarantor” and “Guarantors” are defined in Section 2.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guarantying or in effect guarantying any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Guaranty Agreement” is defined in Section 2.

“Guaranty Supplement” is defined in Section 9.8(a).

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Hedging Arrangements” means agreements, devices or arrangements designed to
protect at least one of the parties thereto from the fluctuations of interest
rates, commodity prices, exchange rates or forward rates applicable to such
party’s assets, liabilities or exchange transactions, including, but not limited
to, dollar-denominated or cross-currency interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options, puts and warrants or
any similar derivative transactions.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Hedging Arrangements
and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Arrangements.

“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Indebtedness” of a Person means, without duplication, such Person’s:

(a) obligations for borrowed money, including, without limitation, subordinated
indebtedness,

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) obligations representing the deferred purchase price of property or services
(other than accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade and other than earn-outs or
other similar forms of contingent purchase prices),

(c) obligations, whether or not assumed, secured by Liens on or payable out of
the proceeds or production from property or assets now or hereafter owned or
acquired by such Person,

(d) obligations which are evidenced by notes, acceptances, or other instruments,

(e) Capital Lease Obligations,

(f) Contingent Obligations with respect to the Indebtedness of other Persons,

(g) obligations with respect to letters of credit,

(h) Off-Balance Sheet Liabilities,

(i) Receivables Facility Attributed Indebtedness,

(j) Disqualified Stock, and

(k) net Hedging Obligations, calculated on a marked-to-market basis.

The amount of Indebtedness of any Person at any date shall be without
duplication (i) the outstanding balance at such date of all unconditional
obligations as described above and the maximum liability of any such Contingent
Obligations at such date and (ii) in the case of Indebtedness of others secured
by a Lien to which the property or assets owned or held by such Person is
subject, the lesser of the Fair Market Value at such date of any asset subject
to a Lien securing the Indebtedness of others and the amount of the Indebtedness
secured.

“INHAM Exemption” is defined in Section 6.3(e).

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Intercreditor Agreement” is defined in Section 9.9.

“Interest Expense” means, without duplication, for any period, the total
interest expense of the Company and its consolidated Subsidiaries, whether paid
or accrued (including the interest component of Capital Leases, commitment,
facility and letter of credit fees, Off-Balance Sheet

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Liabilities and net payments or receipts (if any) pursuant to Hedging
Arrangements relating to interest rate protection), all as determined in
conformity with GAAP.

“Leverage Ratio” is defined in Section 10.8.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Major Credit Facility” means (a) the Revolving Facility, (b) the 2008 Note
Purchase Agreement, (c) the 2009 Note Purchase Agreement, (d) the 2013 Note
Purchase Agreement, (e) the 2016 Cross-Border Note Purchase Agreement, (f) the
2016 Note Purchase Agreement, and (g) any other credit, loan or borrowing
facility or note purchase agreement by the Company or any Subsidiary providing,
in each case, for the incurrence of Senior Indebtedness in a principal amount
equal to or greater than $75,000,000, in each case under clauses (a) through
(g) as amended, restated, supplemented or otherwise modified and together with
increases, refinancings and replacements thereof.

“Make-Whole Amount” is defined in Section 8.8.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Acquisition Amount” means an amount equal to the greater of
(a) $50,000,000 and (b) the applicable dollar threshold amount for certain
permitted acquisitions necessary to increase the leverage ratio applicable to
the Company as set forth in the definition of “Leverage Ratio Increase
Requirements” in the Revolving Facility.

“Material Acquisition Period” means each period of four (4) consecutive fiscal
quarters of the Company commencing with the fiscal quarter in which one or more
of the Company and any Subsidiary has consummated (a) one or more Acquisitions
of equity interests in entities that become Subsidiaries upon such Acquisition
or (b) one or more acquisitions from an entity of a business or a brand, if the
consideration paid for such Acquisitions under clause (a) and/or (b) (including,
without limitation, Indebtedness of the new Subsidiary and, without duplication,
any Indebtedness of such entity that is assumed by any one or more of the
Company and its Subsidiaries), taken together with the aggregate consideration
(including assumed Indebtedness as aforesaid) paid for all other such
Acquisitions consummated during the immediately preceding three (3) fiscal
quarters of the Company, is equal to or greater than the Material Acquisition
Amount; provided that a new Material Acquisition Period may not be commenced
until such time as at least two (2) complete consecutive fiscal quarters have
elapsed since the expiration of the last previous Material Acquisition Period.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Guarantor to perform its respective obligations under the Guaranty Agreement, or
(d) the validity or enforceability of this Agreement, the Notes or the Guaranty
Agreement.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Material Covenant” means any covenant or similar term contained in any evidence
of any Indebtedness in respect of or that contains provisions that are the same
as or similar to (or address the same topic as) the covenants set forth in
Sections 10.2, 10.3, 10.6, 10.7, 10.8, 10.9 or 10.10 or any other financial
covenant contained in such Indebtedness.

“Memorandum” is defined in Section 5.3.

“Moody’s” means Moody’s Investors Service, Inc., together with its successors
and assigns.

“MPC Products” means MPC Products Corporation, an Illinois corporation.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

“Net Indebtedness” means, as of any date of determination, the excess, if any,
of (a) Indebtedness of the Company and its consolidated Subsidiaries as of such
date over (b) the Unrestricted Domestic Cash Amount as of such date.

“Net Proceeds Amount” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of

(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

(b) all taxes actually paid on account of such Transfer and all ordinary and
reasonable out-of-pocket costs and expenses actually incurred by such Person in
connection with such Transfer.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction program that OFAC
is responsible for administering and enforcing. A list of OFAC Sanctions
Programs may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Off-Balance Sheet Liabilities” of a Person means (a) any Receivables Facility
Attributed Indebtedness and repurchase obligations or liabilities of such Person
or any of its Subsidiaries with respect to Receivables or notes receivable sold
by such Person or any of its Subsidiaries, (b) any liabilities of such Person or
any of its Subsidiaries under any sale and leaseback transactions which do not
create liabilities on the consolidated balance sheet of such Person, (c) any
liabilities of such Person or any of its Subsidiaries under any financing lease
or Synthetic Lease transaction, or (d) any obligations of such Person or any of
its Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which, in the case
of the foregoing clauses (a) through (d), does not constitute a liability on the
consolidated balance sheets of such Person and its Subsidiaries.

“Officer’s Certificate” means (a) with respect to the Company, a certificate of
a Senior Financial Officer or of any other officer of the Company whose
responsibilities extend to the subject matter of such certificate and (b) with
respect to any Guarantor, a certificate of any officer of such Guarantor whose
responsibilities extend to the subject matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Liens” means the following:

(a) Liens for taxes, assessments or other governmental charges which are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;

(b) any attachment or judgment Lien, unless the judgment it secures shall not,
within thirty (30) days after the entry thereof, have been discharged or
execution thereof stayed pending appeal, or shall not have been discharged
within thirty (30) days after the expiration of any such stay;

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due and payable;

(d) Liens (other than any Lien imposed by ERISA) incidental to the normal
conduct of the business of the Company or any Subsidiary or the ownership of its
property which are not incurred or made in connection with the incurrence of
Indebtedness and which do not, individually or in the aggregate, materially
impair the use of such property in the operation of the business of the Company
and its Subsidiaries, taken as a whole, or the value of such property for the
purposes of such business;

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) leases or subleases granted to others, easements, encroachments,
rights-of-way, licenses, reservations, covenants, utility easements, building
restrictions, restrictions and other similar charges or encumbrances, in each
case incidental to, and not interfering with, the ordinary conduct of the
business of the Company or any of its Subsidiaries, and which do not in the
aggregate materially impair the use of such property in the operation of the
business of the Company and its Subsidiaries, taken as a whole, or the value of
such property for the purposes of such business;

(f) minor survey exceptions and similar Liens, provided that such Liens do not,
in the aggregate, materially detract from the value of such property in the
operation of the business of the Company and its Subsidiaries;

(g) Liens on property or assets of the Company or any Subsidiary securing
Indebtedness owing to the Company or another Subsidiary;

(h) Liens existing on the date of this Agreement and reflected in Schedule 10.6;

(i) any Liens existing on the property of a Person at the time such Person is
merged into or consolidated with the Company or a Subsidiary or its becoming a
Subsidiary or at the time of a sale, lease or other disposition of the
properties of a Person as an entirety to the Company or a Subsidiary, or any
Lien existing on any property acquired by the Company or any Subsidiary at the
time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed), provided that (w) such Liens were not
incurred, extended or renewed in contemplation of such merger, consolidation or
acquisition of property, (x) each such Lien shall attach solely to the assets so
acquired or purchased, (y) the aggregate principal amount of Indebtedness
secured by such Liens is otherwise permitted by the terms of this Agreement, and
(z) the aggregate principal amount of Indebtedness secured by such Liens shall
not exceed 100% of the Fair Market Value of the related property;

(j) Liens incurred after the date of this Agreement on any property acquired,
improved or constructed by the Company or a Subsidiary and created
contemporaneously with or within one hundred eighty (180) days of such
acquisition, improvement or construction which secure all or any part of the
purchase price or cost of construction or improvement of such property, provided
that (i) any such Lien shall extend solely to the item or items of such property
(or improvement thereon) so acquired or constructed and, if required by the
terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon), (ii) the aggregate principal
amount of Indebtedness secured by such Lien and all other Indebtedness secured
by any other Lien on such property or such improvement does not exceed in the
aggregate 100% of the lesser of (y) the cost of such property or improvement or
(z) the Fair Market Value thereof at the time of incurrence, and (iii) all such
Indebtedness is otherwise permitted by the terms of this Agreement;

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Liens incurred pursuant to a Permitted Receivables Securitization program,
provided that such Permitted Receivables Securitization program is permitted
pursuant to Section 10.11;

(l) Liens (i) in favor of the holders of the Notes (or in favor of a collateral
agent reasonably satisfactory to the Required Holders) created to secure the
Indebtedness evidenced by this Agreement and the Notes pursuant to
Section 9.8(c) and (ii) granted to secure the Indebtedness evidenced by any
Major Credit Facility, in each case under clauses (i) and (ii) in compliance
with Section 9.9; and

(m) any Lien renewing, extending or refunding any Lien permitted by clauses (h),
(i) or (j) of this definition, provided that (i) the principal amount of
Indebtedness secured by such Lien immediately prior to such extension, renewal
or refunding is not increased or the maturity thereof reduced, (ii) such Lien is
not extended to any other property, and (iii) immediately after such extension,
renewal or refunding no Default or Event of Default would exist.

“Permitted Receivables Securitization” means a financing program providing for
the sale or transfer of accounts receivable (and related assets) by the Company
and its Subsidiaries, in transactions purporting to be sales (and treated as
sales for GAAP purposes), to one or more limited purpose financing companies,
special purpose entities and/or other financial institutions, in each case, on a
limited recourse basis as to the Company and its Subsidiaries (not inconsistent
with treatment as a sale for GAAP purposes).

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Priority Debt” means (a) all unsecured Indebtedness of any Subsidiary other
than Indebtedness permitted by clauses (a) through (f), inclusive, of
Section 10.10, and (b) Indebtedness of the Company or any Subsidiary secured by
Liens other than Permitted Liens.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property Reinvestment Application” means, with respect to any Transfer of
property, the application of an amount equal to the Net Proceeds Amount with
respect to such Transfer to the acquisition by the Company or any Subsidiary of
property of a similar nature (excluding, for the avoidance of doubt, cash and
Cash Equivalents), and of at least equivalent Fair Market Value to the property
so Transferred, to be used in the ordinary course of business of such Person.

“Proposed Prepayment Date” is defined in Section 8.3(b).

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“PTE” is defined in Section 6.3(a).

“Purchaser” is defined in the first paragraph of this Agreement.

“QPAM Exemption” is defined in Section 6.3(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Ratable Portion” means, in respect of any holder of any Note and any Transfer
contemplated by the definition of Debt Prepayment Application, an amount equal
to the product of:

(a) the Net Proceeds Amount being offered to be applied to the payment of Senior
Indebtedness, multiplied by

(b) a fraction, the numerator of which is the outstanding principal amount of
such Note, and the denominator of which is the aggregate outstanding principal
amount of all Senior Indebtedness at the time of such Transfer determined on a
consolidated basis in accordance with GAAP.

“Receivable(s)” means and includes all of the Company’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company or such Subsidiary
to payment for goods sold or leased or for services rendered in the ordinary
course of the Company’s or such Subsidiary’s business (except those evidenced by
instruments or chattel paper), whether or not they have been earned by
performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guaranties with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means, at any time, the holders of greater than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Revolving Facility” means that certain Credit Agreement, dated as of July 10,
2013, by and among the Company, as a borrower, the foreign subsidiary borrowers
from time to time

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

parties thereto, the institutions from time to time parties thereto as lenders,
and Wells Fargo Bank, National Association, as administrative agent for itself
and the other lenders, as amended by that certain Amendment No. 1 to Credit
Agreement dated as of April 28, 2015 and that certain Amendment No. 2 to Credit
Agreement dated as of March 30, 2018 and as such agreement may be further
amended, restated, supplemented, modified, refinanced, extended or replaced.

“S&P” means S&P Global Ratings, together with its successors and assigns.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Second Amended and Restated Intercreditor Agreement” means that certain Second
Amended and Restated Intercreditor Agreement, dated as of July 10, 2013, by and
among Wells Fargo Bank, National Association, as administrative agent for the
lenders under the Revolving Facility, the holders of the notes issued pursuant
to the 2008 Note Purchase Agreement, the holders of the notes issued pursuant to
the 2009 Note Purchase Agreement, the holders of the notes issued pursuant to
the 2013 Note Purchase Agreement, the holders of the notes issued pursuant to
the 2016 Note Purchase Agreement, the holders of the notes issued pursuant to
the 2016 Cross-Border Note Purchase Agreement, and each new creditor from time
to time party thereto, as such agreement may be further amended, restated,
supplemented, modified, refinanced, extended or replaced.

“Securities” or “Security” shall have the meaning specified in Section 2(a)(1)
of the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Securitization Assets” means all accounts receivable, general intangibles,
instruments, documents, chattel paper and investment property (whether now
existing or arising in the future) of the Company or any of its Subsidiaries
which are sold or transferred pursuant to a Permitted Receivables
Securitization, and any assets related thereto, including without limitation
(a) all such assets constituting collateral given by any of the foregoing,
(b) all such assets constituting contracts and all guaranties (but not by the
Company or any of its Subsidiaries) or other obligations directly related to any
of the foregoing, (c) other related assets set forth in the Securitization
Documents, and (d) proceeds of all of the foregoing.

“Securitization Documents” means all documentation relating to any Permitted
Receivables Securitization.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Senior Indebtedness” means all Indebtedness evidenced by the Notes and all
other Indebtedness of the Company or its Subsidiaries for money borrowed ranking
pari passu or senior in right of payment with the Indebtedness evidenced by the
Notes and the Guaranty Agreement.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Series” means any Series of Notes issued under this Agreement.

“Series P Notes” is defined in Section 1.

“Series Q Notes” is defined in Section 1.

“Series R Notes” is defined in Section 1.

“Series S Notes” is defined in Section 1.

“Series T Notes” is defined in Section 1.

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date hereof) of the Company.

“Source” is defined in Section 6.3.

“Static GAAP” is defined in Section 22.3(b).

“Subsequent Changes” is defined in Section 22.3(b).

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Equity Interests” means, with respect to any Person, the Capital
Stock (or any options or warrants to purchase capital stock or similar equity
interests or other Securities exchangeable for or convertible into Capital
Stock) of any Subsidiary of such Person.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation,

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary Equity Interests. For purposes of determining the application of the
Net Proceeds Amount in respect of any Transfer, the Company may designate any
Transfer as one or more separate Transfers each yielding a separate Net Proceeds
Amount; in any such case, the Disposition Value of any property subject to each
such separate Transfer shall be determined by ratably allocating the aggregate
Disposition Value of all property subject to such separate Transfers to each
such separate Transfer on a proportionate basis.

“Transfer Prepayment Date” is defined in Section 8.4(a).

“Transfer Prepayment Offer” is defined in Section 8.4(a).

“2008 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
as of October 1, 2008, by and among the Company and the purchasers listed in
Schedule A attached thereto, as amended by that certain Amendment No. 1 to Note
Purchase Agreement dated as of October 1, 2013 and as such agreement may be
further amended, restated, supplemented, modified, refinanced, extended or
replaced.

“2009 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
as of April 3, 2009, by and among the Company and the purchasers listed in
Schedule A attached thereto, as amended by that certain Amendment No. 1 to Note
Purchase Agreement dated as of October 1, 2013 and as such agreement may be
further amended, restated, supplemented, modified, refinanced, extended or
replaced.

“2013 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
October 1, 2013, by and among the Company and the purchasers listed in Schedule
A attached thereto, as amended by that certain Amendment No. 1 to Note Purchase
Agreement dated as of May 31, 2018 and as such agreement may be further amended,
restated, supplemented, modified, refinanced, extended or replaced.

“2016 Cross-Border Note Purchase Agreement” means that certain Note Purchase
Agreement, dated September 23, 2016, by and among the Company, Woodward
International Holding B.V. and the purchasers listed in Schedule A attached
thereto, as amended by that certain Amendment No. 1 to Note Purchase Agreement
dated as of May 31, 2018 and as such agreement may be further amended, restated,
supplemented, modified, refinanced, extended or replaced.

“2016 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
September 23, 2016, by and among the Company and the purchasers listed in
Schedule A attached thereto, as amended by that certain Amendment No. 1 to Note
Purchase Agreement dated as of May 31, 2018 and as such agreement may be further
amended, restated, supplemented, modified, refinanced, extended or replaced.

“Undisclosed Affiliate” means, at any time and with respect to the Company, any
Person (a) that beneficially owns or holds, directly or indirectly, 10% or more
of any class of voting or equity interests of the Company or (b) that is an
Affiliate of any such Person; provided that, at such time, (i) in the case of
clause (a), such Person shall not have given written notice to the Company of
its 10% or greater holding in the Company and, in the case of clause (b), such
Affiliate of such Person shall not have given the Company written notice of its
affiliation to the Company and (ii) the Company shall not otherwise have
knowledge of such holding or affiliation to the Company.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Unrestricted Domestic Cash Amount” means, as of any date of determination, that
portion of the Company’s and its consolidated Subsidiaries’ aggregate cash and
Cash Equivalents in excess of $10,000,000 that is (a) on deposit with one or
more lenders under any Major Credit Facility in the United States of America and
(b) not encumbered by or subject to any Lien (including, without limitation, any
Lien permitted hereunder), setoff (other than (x) common law rights of setoff to
the extent such cash and Cash Equivalents are subject to an intercreditor
agreement as to the sharing of recoveries and setoffs in form and substance
reasonably satisfactory to the Required Holders (it being acknowledged and
agreed that, to the extent any cash and Cash Equivalents of the Company or any
Subsidiary are subject to the agreements as to the sharing of recoveries and
setoffs set forth in the Second Amended and Restated Intercreditor Agreement and
the Company or such Subsidiary, each holder and the relevant depository bank are
parties thereto, such cash and Cash Equivalents will not be excluded from the
Unrestricted Domestic Cash Amount as a result of the existence of such setoff
rights) and (y) ordinary course setoff rights of a depository bank arising under
a bank depository agreement for customary fees, charges and other
account-related expenses due to such depository bank thereunder), counterclaim,
recoupment, defense or other right in favor of any Person; provided, however,
that notwithstanding the actual amount of the Unrestricted Domestic Cash Amount,
no more than $20,000,000 of the Unrestricted Domestic Cash Amount may be
deducted in the calculation of Net Indebtedness or Consolidated Total Net Debt.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.

“Woodward FST” means Woodward FST, Inc., a Delaware corporation.

“Woodward HRT” means Woodward HRT, Inc., a Delaware corporation.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1(a)

[FORM OF SERIES P SENIOR NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR PURSUANT TO THE SECURITIES OR “BLUE SKY” LAWS OF ANY
STATE OR FOREIGN JURISDICTION. THIS NOTE IS SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED, EXCEPT IN ACCORDANCE WITH AND SUBJECT TO ALL
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT (AS DEFINED BELOW) AND
PURSUANT TO (A) A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE THAT IS
EFFECTIVE UNDER THE SECURITIES ACT, (B) RULE 144 UNDER THE SECURITIES ACT OR
(C) ANY OTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

WOODWARD, INC.

SERIES P SENIOR NOTE DUE MAY 30, 2025

 

No. RP-[            ]

[Date]

$[            ]

PPN: 980745 F@7

For Value Received, the undersigned, WOODWARD, INC. (herein called the
“Company”), a Delaware corporation, hereby promises to pay to [            ], or
registered assigns, the principal sum of [            ] DOLLARS
($[            ]) (or so much thereof as shall not have been prepaid) on May 30,
2025 (the “Maturity Date”), with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Applicable
Rate (as defined in the Note Purchase Agreement referred to below) with respect
to this Note from the date hereof, payable semiannually, on the 30th day of May
and November in each year, commencing with the May 30 or November 30 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, on
any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the applicable Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America. In
each case, payments on this Note are to be made at the principal office of Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Series P Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated May 31, 2018 (as
from time to time amended, restated, supplemented or otherwise modified, the
“Note Purchase Agreement”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof, and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

guarantied pursuant to that certain Guaranty Agreement, dated as of May 31,
2018, by Woodward FST, MPC Products, Woodward HRT and the other Guarantors party
thereto, as from time to time amended. Each holder of this Note will be deemed,
by its acceptance hereof, to have (a) agreed to the confidentiality provisions
set forth in Section 20 of the Note Purchase Agreement and (b) made the
representation set forth in Section 6.3 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

WOODWARD, INC. By:     Name:   Title:  

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1(b)

[FORM OF SERIES Q SENIOR NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR PURSUANT TO THE SECURITIES OR “BLUE SKY” LAWS OF ANY
STATE OR FOREIGN JURISDICTION. THIS NOTE IS SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED, EXCEPT IN ACCORDANCE WITH AND SUBJECT TO ALL
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT (AS DEFINED BELOW) AND
PURSUANT TO (A) A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE THAT IS
EFFECTIVE UNDER THE SECURITIES ACT, (B) RULE 144 UNDER THE SECURITIES ACT OR
(C) ANY OTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

WOODWARD, INC.

SERIES Q SENIOR NOTE DUE MAY 30, 2027

 

No. RQ-[            ]

[Date]

$[            ]

PPN: 980745 F#5

For Value Received, the undersigned, WOODWARD, INC. (herein called the
“Company”), a Delaware corporation, hereby promises to pay to [            ], or
registered assigns, the principal sum of [            ] DOLLARS
($[            ]) (or so much thereof as shall not have been prepaid) on May 30,
2027 (the “Maturity Date”), with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Applicable
Rate (as defined in the Note Purchase Agreement referred to below) with respect
to this Note from the date hereof, payable semiannually, on the 30th day of May
and November in each year, commencing with the May 30 or November 30 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, on
any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the applicable Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America. In
each case, payments on this Note are to be made at the principal office of Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Series Q Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated May 31, 2018 (as
from time to time amended, restated, supplemented or otherwise modified, the
“Note Purchase Agreement”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof, and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

guarantied pursuant to that certain Guaranty Agreement, dated as of May 31,
2018, by Woodward FST, MPC Products, Woodward HRT and the other Guarantors party
thereto, as from time to time amended. Each holder of this Note will be deemed,
by its acceptance hereof, to have (a) agreed to the confidentiality provisions
set forth in Section 20 of the Note Purchase Agreement and (b) made the
representation set forth in Section 6.3 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

WOODWARD, INC. By:     Name:   Title:  

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1(c)

[FORM OF SERIES R SENIOR NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR PURSUANT TO THE SECURITIES OR “BLUE SKY” LAWS OF ANY
STATE OR FOREIGN JURISDICTION. THIS NOTE IS SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED, EXCEPT IN ACCORDANCE WITH AND SUBJECT TO ALL
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT (AS DEFINED BELOW) AND
PURSUANT TO (A) A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE THAT IS
EFFECTIVE UNDER THE SECURITIES ACT, (B) RULE 144 UNDER THE SECURITIES ACT OR
(C) ANY OTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

WOODWARD, INC.

SERIES R SENIOR NOTE DUE MAY 30, 2029

 

No. RR-[            ]

[Date]

$[            ]

PPN: 980745 G*8

For Value Received, the undersigned, WOODWARD, INC. (herein called the
“Company”), a Delaware corporation, hereby promises to pay to [            ], or
registered assigns, the principal sum of [            ] DOLLARS
($[            ]) (or so much thereof as shall not have been prepaid) on May 30,
2029 (the “Maturity Date”), with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Applicable
Rate (as defined in the Note Purchase Agreement referred to below) with respect
to this Note from the date hereof, payable semiannually, on the 30th day of May
and November in each year, commencing with the May 30 or November 30 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, on
any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the applicable Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America. In
each case, payments on this Note are to be made at the principal office of Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Series R Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated May 31, 2018 (as
from time to time amended, restated, supplemented or otherwise modified, the
“Note Purchase Agreement”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof, and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

guarantied pursuant to that certain Guaranty Agreement, dated as of May 31,
2018, by Woodward FST, MPC Products, Woodward HRT and the other Guarantors party
thereto, as from time to time amended. Each holder of this Note will be deemed,
by its acceptance hereof, to have (a) agreed to the confidentiality provisions
set forth in Section 20 of the Note Purchase Agreement and (b) made the
representation set forth in Section 6.3 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

WOODWARD, INC. By:     Name:   Title:  

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1(d)

[FORM OF SERIES S SENIOR NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR PURSUANT TO THE SECURITIES OR “BLUE SKY” LAWS OF ANY
STATE OR FOREIGN JURISDICTION. THIS NOTE IS SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED, EXCEPT IN ACCORDANCE WITH AND SUBJECT TO ALL
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT (AS DEFINED BELOW) AND
PURSUANT TO (A) A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE THAT IS
EFFECTIVE UNDER THE SECURITIES ACT, (B) RULE 144 UNDER THE SECURITIES ACT OR
(C) ANY OTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

WOODWARD, INC.

SERIES S SENIOR NOTE DUE MAY 30, 2030

 

No. RS-[            ]

[Date]

$[            ]

PPN: 980745 G@6

For Value Received, the undersigned, WOODWARD, INC. (herein called the
“Company”), a Delaware corporation, hereby promises to pay to [            ], or
registered assigns, the principal sum of [            ] DOLLARS
($[            ]) (or so much thereof as shall not have been prepaid) on May 30,
2030 (the “Maturity Date”), with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Applicable
Rate (as defined in the Note Purchase Agreement referred to below) with respect
to this Note from the date hereof, payable semiannually, on the 30th day of May
and November in each year, commencing with the May 30 or November 30 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, on
any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the applicable Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America. In
each case, payments on this Note are to be made at the principal office of Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Series S Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated May 31, 2018 (as
from time to time amended, restated, supplemented or otherwise modified, the
“Note Purchase Agreement”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof, and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

guarantied pursuant to that certain Guaranty Agreement, dated as of May 31,
2018, by Woodward FST, MPC Products, Woodward HRT and the other Guarantors party
thereto, as from time to time amended. Each holder of this Note will be deemed,
by its acceptance hereof, to have (a) agreed to the confidentiality provisions
set forth in Section 20 of the Note Purchase Agreement and (b) made the
representation set forth in Section 6.3 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

WOODWARD, INC. By:     Name:   Title:  

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1(e)

[FORM OF SERIES T SENIOR NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR PURSUANT TO THE SECURITIES OR “BLUE SKY” LAWS OF ANY
STATE OR FOREIGN JURISDICTION. THIS NOTE IS SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED, EXCEPT IN ACCORDANCE WITH AND SUBJECT TO ALL
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT (AS DEFINED BELOW) AND
PURSUANT TO (A) A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE THAT IS
EFFECTIVE UNDER THE SECURITIES ACT, (B) RULE 144 UNDER THE SECURITIES ACT OR
(C) ANY OTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

WOODWARD, INC.

SERIES T SENIOR NOTE DUE MAY 30, 2033

 

No. RT-[            ]

[Date]

$[            ]

PPN: 980745 G#4

For Value Received, the undersigned, WOODWARD, INC. (herein called the
“Company”), a Delaware corporation, hereby promises to pay to [            ], or
registered assigns, the principal sum of [            ] DOLLARS
($[            ]) (or so much thereof as shall not have been prepaid) on May 30,
2033 (the “Maturity Date”), with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Applicable
Rate (as defined in the Note Purchase Agreement referred to below) with respect
to this Note from the date hereof, payable semiannually, on the 30th day of May
and November in each year, commencing with the May 30 or November 30 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, on
any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the applicable Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America. In
each case, payments on this Note are to be made at the principal office of Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Series T Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated May 31, 2018 (as
from time to time amended, restated, supplemented or otherwise modified, the
“Note Purchase Agreement”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof, and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

guarantied pursuant to that certain Guaranty Agreement, dated as of May 31,
2018, by Woodward FST, MPC Products, Woodward HRT and the other Guarantors party
thereto, as from time to time amended. Each holder of this Note will be deemed,
by its acceptance hereof, to have (a) agreed to the confidentiality provisions
set forth in Section 20 of the Note Purchase Agreement and (b) made the
representation set forth in Section 6.3 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

WOODWARD, INC. By:     Name:   Title:  

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 2

FORM OF GUARANTY AGREEMENT

[Intentionally removed]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 4.5(a)

FORM OF OPINION OF SPECIAL COUNSEL

FOR THE COMPANY AND THE CLOSING GUARANTORS

[Intentionally removed]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 4.5(b)

FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

[Intentionally removed]